Exhibit 10.22 GE Capital Trailer Fleet Services 530 E. Swedesford Rd. Wayne, PA 19087 October 28, 2010 CTG Leasing Company Covenant Transport, Inc. 400 Birmingham Highway Chattanooga, Tennessee 37419 Attention: David Hughes Re:Vehicle Schedule No. 46 dated October 28, 2010 to Master Lease Agreement dated as of April 15, 2003 between Transport International Pool, Inc., as lessor, and Covenant Transport, Inc., as lessee Ladies and Gentlemen: Transport International Pool, Inc., a Pennsylvania corporation doing business as Trailer Fleet Services, as lessor (“TFS”), and Covenant Transport, Inc., a Tennessee corporation, as lessee (“CTI”), are parties to a Master Lease Agreement dated as of April 15, 2003 (the “Master Lease Agreement”). Unless otherwise defined herein, all capitalized terms used in this Agreement shall have the meanings assigned thereto in the Master Lease Agreement. Pursuant to the Master Lease Agreement, CTI has entered into the Schedules listed on Schedule A hereto (the “Designated Schedules”), among others, pursuant to which CTI is currently leasing the Vehicles listed on Schedule B hereto (the “Leased Vehicles”) from TFS and the other lessors (the “Investors”) identified in Schedule A. The Terms of the Designated Schedules are scheduled to expire on the dates set forth in Schedule A hereto.Upon the expiration of the Term of each Designated Schedule, CTG Leasing Company, a Nevada corporation (“CTG”), has agreed to lease from TFS the Vehicles that are subject to such Designated Schedule on the terms and conditions set forth in this letter agreement (this “Agreement”).CTG and CTI (collectively, the “Covenant Lessees”) are wholly owned subsidiaries of Covenant Transportation Group, Inc., a Nevada corporation (the “Covenant Parent”). Accordingly, in consideration of the foregoing premises and the mutual covenants contained herein, and intending to be legally bound hereby, TFS and the Covenant Lessees hereby agree as follows: 1.CTG Lease. (a)Subject to the terms and conditions of this Agreement, upon the expiration of the Term of each Designated Schedule, CTG shall lease the Leased Vehicles that are subject to such Designated Schedule on the terms and conditions set forth in Vehicle Schedule No. 46 of even date herewith, a copy of which is attached hereto and made a part hereof (the “CTG Schedule”), and the Master Lease Agreement (as incorporated by reference therein) (collectively, the “CTG Lease”).The CTG Lease shall not include any Vehicle that has suffered a Casualty Occurrence prior to the expiration of the Designated Schedule for such Vehicle. (b)TFS and CTG shall execute and deliver the CTG Schedule concurrently with the execution of this Agreement. On or before the expiration date of each Designated Schedule, and subject to the terms and conditions of this Agreement, TFS and CTG shall execute and deliver a Vehicle Addendum to the CTG Schedule, in substantially the form of Annex A thereto, which shall (i) list the Leased Vehicles that are subject to such Designated Schedule, and (ii) specify the Base Term Commencement Date for such Leased Vehicles, which shall be the expiration date of such Designated Schedule.If it is later determined that any Vehicle under such Designated Schedule has suffered a Casualty Occurrence prior to the expiration date thereof, the Vehicle Addendum shall be deemed amended to remove such Vehicle from the list of Leased Vehicles. (c)The Covenant Lessees hereby acknowledge that (A) the Leased Vehicles have previously been delivered to and accepted by CTI, and (B) on the expiration date of each Designated Schedule, and subject to the terms and conditions of this Agreement, the Leased Vehicles that are subject to such Designated Schedule shall be deemed to have been delivered to and accepted by CTG and the Leased Vehicles described therein shall be leased by CTG on the terms and conditions of the CTG Schedule. 2.Covenant Guaranty.Concurrently with the execution of this Agreement, the Covenant Lessees shall deliver to TFS an unconditional and irrevocable guaranty in the form attached hereto as Exhibit I (the “Guaranty”), duly executed and delivered by the Covenant Parent and the subsidiaries thereof listed on Schedule C hereto (the “Guarantors”), which shall guaranty all obligations of the Covenant Parent and any subsidiary thereof (including without limitation the Covenant Lessees) to TFS, including without limitation all obligations under the Master Lease Agreement and any and all existing and future Schedules thereto that are now or may hereafter be held by TFS (collectively, the “Covenant Lease Obligations”).The rights of TFS under the Guaranty shall be in addition to, and shall not supersede or modify, the rights of TFS under any guaranty previously given by the Covenant Parent or any subsidiary thereof, and any such other guaranty shall remain in full force and effect in accordance with its terms. 3.Letter of Credit.Concurrently with the execution of this Agreement, the Covenant Lessees shall deliver to TFS an unconditional and irrevocable letter of credit (the “Letter of Credit”) from CTG’s revolving credit lender (the “Letter of Credit Bank”) in an amount and on the terms and conditions set forth in Schedule D hereto and otherwise in form and content acceptable to TFS, which shall secure all of the Covenant Lease Obligations. 2 4.Conditions Precedent.The obligation of TFS to lease the Leased Vehicles to CTG that are subject to any Designated Schedule shall be subject to the satisfaction or waiver by TFS of the following conditions precedent on or before the expiration date of such Designated Schedule: (a)TFS shall have received the Vehicle Addendum with respect to such Leased Vehicles, duly executed and delivered by CTG; (b)No default by the Covenant Lessees under this Agreement shall have occurred and be continuing; (c)No Default by the Covenant Lessees under the Master Lease Agreement or any Schedule thereto shall have occurred and be continuing; (d)All of the representations and warranties of the Covenant Lessees in the Master Lease Agreement and each Schedule thereto shall be true and correct in all material respects (this Agreement and the CTG Schedule shall be deemed to be a Document as defined in the Master Lease Agreement for purposes of such representations and warranties and all other purposes); (e)The Covenant Parent and its subsidiaries shall be in compliance in all material respects with their respective covenants and agreements under their credit and other financing agreements and shall not be in default under any other material agreements to which any of them is a party or by which any of them is bound; (f)There shall not have occurred any material adverse change in the financial condition, performance, or ownership of the Covenant Parent or any of its subsidiaries since the date hereof; (g)Neither the Covenant Parent nor any of its subsidiaries shall have entered into any merger, combination, consolidation, or other similar business reorganization agreement that results in a change of control, except with the prior written consent of TFS, which shall not be unreasonably withheld; (h)TFS and the Investor that is the lessor under such Designated Schedule shall have executed mutually satisfactory, final, definitive written documentation with respect to TFS’ purchase of the Leased Vehicles subject to such Designated Schedule, TFS shall have purchased such Leased Vehicles from such Investor pursuant thereto, and the Investor shall not be in default thereunder; (i)TFS and CM Trailer One Leasing, a California general partnership (“CM”) shall have executed mutually satisfactory, final, definitive written documentation with respect to the purchase of the Residual Sharing Interests, if any, with respect to such Leased Vehicles (as defined in the Agreement of Sale of Residual Sharing Interests, dated as of March 26, 2004 between TFS and CM), TFS shall have purchased such Residual Sharing Interests from CM pursuant thereto, and CM shall not be in default thereunder; 3 (j)The Letter of Credit shall be in full force and effect and the Letter of Credit Bank shall not have attempted to cancel or terminate the Letter of Credit or disclaimed or contested its liability thereunder; (k)The Guaranty shall be in full force and effect and no Guarantor shall have attempted to revoke or terminate the Guaranty or disclaimed or contested its liability thereunder; and (m)The Covenant Lessees and the other Guarantors shall have provided to TFS such corporate resolutions, incumbency certificates, certified copies of charter documents and bylaws, good standing certificates and other certificates and other documents as TFS shall reasonably request. 5.Cross-Default.CTI hereby reaffirms its obligations under the Master Lease Agreement and the Schedules thereto to which it is a party (collectively, the “CTI Leases”), none of which shall be amended or modified by the CTG Schedule and all of which shall continue in full force and effect.The Covenant Lessees agree that the CTI Leases and the CTG Lease shall be cross-defaulted such that any Default under any of the CTI Leases shall constitute a Default under the CTG Lease, and any Default under the CTG Lease shall constitute a Default under the CTI Leases. 6Other Provisions. (a)Neither Covenant Lessee shall disclose any of the terms of this Agreement or the CTG Schedule or any Vehicle Addendum thereto to any other person or entity, other than its consultants, attorneys and other advisers, and as may be required pursuant to CTG’s public company disclosure obligations, without the prior written consent of TFS. (b)The parties agree to execute and deliver all other instruments and take all such other actions as the other party may reasonably request from time to time after the execution of this Agreement and without payment of further consideration to effectuate the transactions provided in this Agreement. (c)This Agreement may not be amended or terminated except by an agreement in writing signed by all the parties.This Agreement may be executed in two or more counterparts each of which shall be considered an original but all of which together shall constitute the same instrument.This Agreement shall be governed by the laws of the Commonwealth of Pennsylvania. (d)Neither Covenant Lessee shall assign or otherwise transfer its rights and obligations under this Agreement without the prior written consent of TFS. (e)This Agreement may be executed in counterparts, each of which so executed shall be an original, and such counterparts together shall constitute one and the same instrument. 4 Please acknowledge your agreement with the foregoing by signing a copy of this Agreement in the space provided below and returning it to the undersigned. Very truly yours, TRANSPORT INTERNATIONAL POOL, INC. By: /s/ James R. Power Name: James R. Power Title: SVP Risk Management Acknowledged and agreed to: CTG LEASING COMPANY By: /s/ M. David Hughes Name: M. David Hughes Title: Vice President COVENANT TRANSPORT, INC. By: /s/ M. David Hughes Name: M. David Hughes Title: Senior Vice President 5 SCHEDULE A Designated Schedules No. of Schedule No. of Units Expiration Date Lessor 9 11/1/10 NatCity 10 11/1/10 LaSalle 11 98 11/1/10 LaSalle 12 12/1/10 Regions 13 98 12/1/10 UPS 14 12/1/10 TFS 15 99 12/1/10 TFS 16 1/1/11 BNY 17 3/1/11 LaSalle 18 99 3/1/11 Citizens 19 93 5/1/11 LaSalle 20 98 5/1/11 UPS 21 49 5/1/11 Regions 22 5/1/11 Keycorp Total 2,446 6 SCHEDULE B Leased Vehicles Designated Schedule Serial Number Model Year Type and Model 9 1JJV532W74L875744 53ft Air Ride Van 9 1JJV532W94L875745 53ft Air Ride Van 9 1JJV532W04L875746 53ft Air Ride Van 9 1JJV532W24L875747 53ft Air Ride Van 9 1JJV532W44L875748 53ft Air Ride Van 9 1JJV532W64L875749 53ft Air Ride Van 9 1JJV532W24L875750 53ft Air Ride Van 9 1JJV532W44L875751 53ft Air Ride Van 9 1JJV532W64L875752 53ft Air Ride Van 9 1JJV532W84L875753 53ft Air Ride Van 9 1JJV532WX4L875754 53ft Air Ride Van 9 1JJV532W14L875755 53ft Air Ride Van 9 1JJV532W34L875756 53ft Air Ride Van 9 1JJV532W54L875757 53ft Air Ride Van 9 1JJV532W74L875758 53ft Air Ride Van 9 1JJV532W94L875759 53ft Air Ride Van 9 1JJV532W54L875760 53ft Air Ride Van 9 1JJV532W74L875761 53ft Air Ride Van 9 1JJV532W94L875762 53ft Air Ride Van 9 1JJV532W04L875763 53ft Air Ride Van 9 1JJV532W24L875764 53ft Air Ride Van 9 1JJV532W44L875765 53ft Air Ride Van 9 1JJV532W64L875766 53ft Air Ride Van 9 1JJV532W84L875767 53ft Air Ride Van 9 1JJV532WX4L875768 53ft Air Ride Van 9 1JJV532W14L875769 53ft Air Ride Van 9 1JJV532W84L875770 53ft Air Ride Van 9 1JJV532WX4L875771 53ft Air Ride Van 9 1JJV532W14L875772 53ft Air Ride Van 9 1JJV532W54L875774 53ft Air Ride Van 9 1JJV532W74L875775 53ft Air Ride Van 9 1JJV532W94L875776 53ft Air Ride Van 9 1JJV532W04L875777 53ft Air Ride Van 9 1JJV532W24L875778 53ft Air Ride Van 9 1JJV532W44L875779 53ft Air Ride Van 9 1JJV532W04L875780 53ft Air Ride Van 9 1JJV532W24L875781 53ft Air Ride Van 9 1JJV532W44L875782 53ft Air Ride Van 9 1JJV532W64L875783 53ft Air Ride Van 9 1JJV532W84L875784 53ft Air Ride Van 9 1JJV532WX4L875785 53ft Air Ride Van 7 9 1JJV532W14L875786 53ft Air Ride Van 9 1JJV532W34L875787 53ft Air Ride Van 9 1JJV532W54L875788 53ft Air Ride Van 9 1JJV532W74L875789 53ft Air Ride Van 9 1JJV532W34L875790 53ft Air Ride Van 9 1JJV532W54L875791 53ft Air Ride Van 9 1JJV532W74L875792 53ft Air Ride Van 9 1JJV532W94L875793 53ft Air Ride Van 9 1JJV532W04L875794 53ft Air Ride Van 9 1JJV532W24L875795 53ft Air Ride Van 9 1JJV532W44L875796 53ft Air Ride Van 9 1JJV532W84L875798 53ft Air Ride Van 9 1JJV532WX4L875799 53ft Air Ride Van 9 1JJV532W24L875800 53ft Air Ride Van 9 1JJV532W44L875801 53ft Air Ride Van 9 1JJV532W64L875802 53ft Air Ride Van 9 1JJV532W84L875803 53ft Air Ride Van 9 1JJV532WX4L875804 53ft Air Ride Van 9 1JJV532W14L875805 53ft Air Ride Van 9 1JJV532W34L875806 53ft Air Ride Van 9 1JJV532W54L875807 53ft Air Ride Van 9 1JJV532W74L875808 53ft Air Ride Van 9 1JJV532W94L875809 53ft Air Ride Van 9 1JJV532W54L875810 53ft Air Ride Van 9 1JJV532W74L875811 53ft Air Ride Van 9 1JJV532W94L875812 53ft Air Ride Van 9 1JJV532W04L875813 53ft Air Ride Van 9 1JJV532W24L875814 53ft Air Ride Van 9 1JJV532W64L875816 53ft Air Ride Van 9 1JJV532W84L875817 53ft Air Ride Van 9 1JJV532WX4L875818 53ft Air Ride Van 9 1JJV532W14L875819 53ft Air Ride Van 9 1JJV532W84L875820 53ft Air Ride Van 9 1JJV532WX4L875821 53ft Air Ride Van 9 1JJV532W14L875822 53ft Air Ride Van 9 1JJV532W34L875823 53ft Air Ride Van 9 1JJV532W54L875824 53ft Air Ride Van 9 1JJV532W74L875825 53ft Air Ride Van 9 1JJV532W94L875826 53ft Air Ride Van 9 1JJV532W04L875827 53ft Air Ride Van 9 1JJV532W44L875829 53ft Air Ride Van 9 1JJV532W04L875830 53ft Air Ride Van 9 1JJV532W24L875831 53ft Air Ride Van 9 1JJV532W44L875832 53ft Air Ride Van 9 1JJV532W64L875833 53ft Air Ride Van 9 1JJV532W84L875834 53ft Air Ride Van 9 1JJV532WX4L875835 53ft Air Ride Van 9 1JJV532W14L875836 53ft Air Ride Van 8 9 1JJV532W34L875837 53ft Air Ride Van 9 1JJV532W54L875838 53ft Air Ride Van 9 1JJV532W74L875839 53ft Air Ride Van 9 1JJV532W34L875840 53ft Air Ride Van 9 1JJV532W54L875841 53ft Air Ride Van 9 1JJV532W74L875842 53ft Air Ride Van 9 1JJV532W94L875843 53ft Air Ride Van 9 1JJV532W04L875844 53ft Air Ride Van 9 1JJV532W24L875845 53ft Air Ride Van 9 1JJV532W44L875846 53ft Air Ride Van 9 1JJV532W64L875847 53ft Air Ride Van 9 1JJV532W84L875848 53ft Air Ride Van 9 1JJV532WX4L875849 53ft Air Ride Van 9 1JJV532W64L875850 53ft Air Ride Van 9 1JJV532W84L875851 53ft Air Ride Van 9 1JJV532WX4L875852 53ft Air Ride Van 9 1JJV532W14L875853 53ft Air Ride Van 9 1JJV532W34L875854 53ft Air Ride Van 9 1JJV532W54L875855 53ft Air Ride Van 9 1JJV532W94L875857 53ft Air Ride Van 9 1JJV532W04L875858 53ft Air Ride Van 9 1JJV532W24L875859 53ft Air Ride Van 9 1JJV532W94L875860 53ft Air Ride Van 9 1JJV532W04L875861 53ft Air Ride Van 9 1JJV532W24L875862 53ft Air Ride Van 9 1JJV532W44L875863 53ft Air Ride Van 9 1JJV532W64L875864 53ft Air Ride Van 9 1JJV532W84L875865 53ft Air Ride Van 9 1JJV532WX4L875866 53ft Air Ride Van 9 1JJV532W14L875867 53ft Air Ride Van 9 1JJV532W34L875868 53ft Air Ride Van 9 1JJV532W54L875869 53ft Air Ride Van 9 1JJV532W14L875870 53ft Air Ride Van 9 1JJV532W34L875871 53ft Air Ride Van 9 1JJV532W54L875872 53ft Air Ride Van 9 1JJV532W74L875873 53ft Air Ride Van 9 1JJV532W94L875874 53ft Air Ride Van 9 1JJV532W04L875875 53ft Air Ride Van 9 1JJV532W24L875876 53ft Air Ride Van 9 1JJV532W64L875878 53ft Air Ride Van 9 1JJV532W84L875879 53ft Air Ride Van 9 1JJV532W44L875880 53ft Air Ride Van 9 1JJV532W64L875881 53ft Air Ride Van 9 1JJV532W84L875882 53ft Air Ride Van 9 1JJV532WX4L875883 53ft Air Ride Van 9 1JJV532W14L875884 53ft Air Ride Van 9 1JJV532W34L875885 53ft Air Ride Van 9 1JJV532W54L875886 53ft Air Ride Van 9 9 1JJV532W74L875887 53ft Air Ride Van 9 1JJV532W94L875888 53ft Air Ride Van 9 1JJV532W04L875889 53ft Air Ride Van 9 1JJV532W74L875890 53ft Air Ride Van 9 1JJV532W94L875891 53ft Air Ride Van 9 1JJV532W04L875892 53ft Air Ride Van 9 1JJV532W24L875893 53ft Air Ride Van 9 1JJV532W44L875894 53ft Air Ride Van 9 1JJV532W64L875895 53ft Air Ride Van 9 1JJV532W84L875896 53ft Air Ride Van 9 1JJV532WX4L875897 53ft Air Ride Van 9 1JJV532W14L875898 53ft Air Ride Van 9 1JJV532W34L875899 53ft Air Ride Van 9 1JJV532W64L875900 53ft Air Ride Van 9 1JJV532W84L875901 53ft Air Ride Van 9 1JJV532WX4L875902 53ft Air Ride Van 9 1JJV532W14L875903 53ft Air Ride Van 9 1JJV532W34L875904 53ft Air Ride Van 9 1JJV532W54L875905 53ft Air Ride Van 9 1JJV532W74L875906 53ft Air Ride Van 9 1JJV532W94L875907 53ft Air Ride Van 9 1JJV532W04L875908 53ft Air Ride Van 9 1JJV532W24L875909 53ft Air Ride Van 9 1JJV532W94L875910 53ft Air Ride Van 9 1JJV532W04L875911 53ft Air Ride Van 9 1JJV532W24L875912 53ft Air Ride Van 9 1JJV532W44L875913 53ft Air Ride Van 9 1JJV532W64L875914 53ft Air Ride Van 9 1JJV532W84L875915 53ft Air Ride Van 9 1JJV532WX4L875916 53ft Air Ride Van 9 1JJV532W14L875917 53ft Air Ride Van 9 1JJV532W34L875918 53ft Air Ride Van 9 1JJV532W54L875919 53ft Air Ride Van 9 1JJV532W14L875920 53ft Air Ride Van 9 1JJV532W34L875921 53ft Air Ride Van 9 1JJV532W54L875922 53ft Air Ride Van 9 1JJV532W74L875923 53ft Air Ride Van 9 1JJV532W94L875924 53ft Air Ride Van 9 1JJV532W04L875925 53ft Air Ride Van 9 1JJV532W24L875926 53ft Air Ride Van 9 1JJV532W44L875927 53ft Air Ride Van 9 1JJV532W64L875928 53ft Air Ride Van 9 1JJV532W84L875929 53ft Air Ride Van 9 1JJV532W44L875930 53ft Air Ride Van 9 1JJV532W64L875931 53ft Air Ride Van 9 1JJV532W84L875932 53ft Air Ride Van 9 1JJV532WX4L875933 53ft Air Ride Van 9 1JJV532W14L875934 53ft Air Ride Van 10 9 1JJV532W34L875935 53ft Air Ride Van 9 1JJV532W54L875936 53ft Air Ride Van 9 1JJV532W74L875937 53ft Air Ride Van 9 1JJV532W94L875938 53ft Air Ride Van 9 1JJV532W04L875939 53ft Air Ride Van 9 1JJV532W74L875940 53ft Air Ride Van 9 1JJV532W94L875941 53ft Air Ride Van 9 1JJV532W04L875942 53ft Air Ride Van 9 1JJV532W24L875943 53ft Air Ride Van 9 1JJV532W44L875944 53ft Air Ride Van 9 1JJV532W64L875945 53ft Air Ride Van 9 1JJV532W84L875946 53ft Air Ride Van 9 1JJV532WX4L875947 53ft Air Ride Van 9 1JJV532W14L875948 53ft Air Ride Van 9 1JJV532W34L875949 53ft Air Ride Van 9 1JJV532WX4L875950 53ft Air Ride Van 9 1JJV532W14L875951 53ft Air Ride Van 9 1JJV532W34L875952 53ft Air Ride Van 9 1JJV532W54L875953 53ft Air Ride Van 9 1JJV532W74L875954 53ft Air Ride Van 9 1JJV532W94L875955 53ft Air Ride Van 9 1JJV532W04L875956 53ft Air Ride Van 9 1JJV532W24L875957 53ft Air Ride Van 9 1JJV532W44L875958 53ft Air Ride Van 9 1JJV532W64L875959 53ft Air Ride Van 9 1JJV532W24L875960 53ft Air Ride Van 9 1JJV532W44L875961 53ft Air Ride Van 9 1JJV532W64L875962 53ft Air Ride Van 9 1JJV532W84L875963 53ft Air Ride Van 9 1JJV532WX4L875964 53ft Air Ride Van 9 1JJV532W14L875965 53ft Air Ride Van 9 1JJV532W54L875967 53ft Air Ride Van 9 1JJV532W74L875968 53ft Air Ride Van 9 1JJV532W94L875969 53ft Air Ride Van 9 1JJV532W54L875970 53ft Air Ride Van 9 1JJV532W74L875971 53ft Air Ride Van 9 1JJV532W94L875972 53ft Air Ride Van 9 1JJV532W04L875973 53ft Air Ride Van 9 1JJV532W24L875974 53ft Air Ride Van 9 1JJV532W44L875975 53ft Air Ride Van 9 1JJV532W64L875976 53ft Air Ride Van 9 1JJV532W84L875977 53ft Air Ride Van 9 1JJV532WX4L875978 53ft Air Ride Van 9 1JJV532W14L875979 53ft Air Ride Van 9 1JJV532W84L875980 53ft Air Ride Van 9 1JJV532WX4L875981 53ft Air Ride Van 9 1JJV532W14L875982 53ft Air Ride Van 9 1JJV532W34L875983 53ft Air Ride Van 11 9 1JJV532W54L875984 53ft Air Ride Van 9 1JJV532W74L875985 53ft Air Ride Van 9 1JJV532W94L875986 53ft Air Ride Van 9 1JJV532W04L875987 53ft Air Ride Van 9 1JJV532W24L875988 53ft Air Ride Van 9 1JJV532W44L875989 53ft Air Ride Van 9 1JJV532W04L875990 53ft Air Ride Van 9 1JJV532W24L875991 53ft Air Ride Van 9 1JJV532W44L875992 53ft Air Ride Van 9 1JJV532W64L875993 53ft Air Ride Van 9 1JJV532W84L875994 53ft Air Ride Van 9 1JJV532WX4L875995 53ft Air Ride Van 9 1JJV532W14L875996 53ft Air Ride Van 9 1JJV532W34L875997 53ft Air Ride Van 9 1JJV532W54L875998 53ft Air Ride Van 9 1JJV532W74L875999 53ft Air Ride Van 9 1JJV532W84L876000 53ft Air Ride Van 9 1JJV532WX4L876001 53ft Air Ride Van 9 1JJV532W14L876002 53ft Air Ride Van 9 1JJV532W34L876003 53ft Air Ride Van 9 1JJV532W74L876005 53ft Air Ride Van 9 1JJV532W94L876006 53ft Air Ride Van 9 1JJV532W04L876007 53ft Air Ride Van 9 1JJV532W24L876008 53ft Air Ride Van 9 1JJV532W44L876009 53ft Air Ride Van 9 1JJV532W04L876010 53ft Air Ride Van 9 1JJV532W24L876011 53ft Air Ride Van 9 1JJV532W44L876012 53ft Air Ride Van 9 1JJV532W64L876013 53ft Air Ride Van 9 1JJV532W84L876014 53ft Air Ride Van 9 1JJV532WX4L876015 53ft Air Ride Van 9 1JJV532W14L876016 53ft Air Ride Van 9 1JJV532W34L876017 53ft Air Ride Van 9 1JJV532W54L876018 53ft Air Ride Van 9 1JJV532W74L876019 53ft Air Ride Van 9 1JJV532W34L876020 53ft Air Ride Van 9 1JJV532W54L876021 53ft Air Ride Van 9 1JJV532W74L876022 53ft Air Ride Van 9 1JJV532W94L876023 53ft Air Ride Van 9 1JJV532W04L876024 53ft Air Ride Van 9 1JJV532W24L876025 53ft Air Ride Van 9 1JJV532W44L876026 53ft Air Ride Van 9 1JJV532W64L876027 53ft Air Ride Van 9 1JJV532W84L876028 53ft Air Ride Van 9 1JJV532WX4L876029 53ft Air Ride Van 9 1JJV532W64L876030 53ft Air Ride Van 9 1JJV532W84L876031 53ft Air Ride Van 9 1JJV532WX4L876032 53ft Air Ride Van 12 9 1JJV532W14L876033 53ft Air Ride Van 9 1JJV532W34L876034 53ft Air Ride Van 9 1JJV532W54L876035 53ft Air Ride Van 9 1JJV532W74L876036 53ft Air Ride Van 9 1JJV532W94L876037 53ft Air Ride Van 9 1JJV532W04L876038 53ft Air Ride Van 9 1JJV532W24L876039 53ft Air Ride Van 9 1JJV532W94L876040 53ft Air Ride Van 9 1JJV532W04L876041 53ft Air Ride Van 9 1JJV532W24L876042 53ft Air Ride Van 9 1JJV532W44L876043 53ft Air Ride Van 10 1GRAA06204T508828 53ft Air Ride Van 10 1GRAA06204T508733 53ft Air Ride Van 10 1GRAA06204T508778 53ft Air Ride Van 10 1GRAA06204T508795 53ft Air Ride Van 10 1GRAA06204T508814 53ft Air Ride Van 10 1GRAA06204T508845 53ft Air Ride Van 10 1GRAA06204T508859 53ft Air Ride Van 10 1GRAA06204T508862 53ft Air Ride Van 10 1GRAA06204T508876 53ft Air Ride Van 10 1GRAA06204T508893 53ft Air Ride Van 10 1GRAA06204T508909 53ft Air Ride Van 10 1GRAA06204T508912 53ft Air Ride Van 10 1GRAA06204T508926 53ft Air Ride Van 10 1GRAA06214T508613 53ft Air Ride Van 10 1GRAA06214T508658 53ft Air Ride Van 10 1GRAA06214T508675 53ft Air Ride Van 10 1GRAA06214T508773 53ft Air Ride Van 10 1GRAA06214T508790 53ft Air Ride Van 10 1GRAA06214T508823 53ft Air Ride Van 10 1GRAA06214T508840 53ft Air Ride Van 10 1GRAA06214T508854 53ft Air Ride Van 10 1GRAA06214T508868 53ft Air Ride Van 10 1GRAA06214T508871 53ft Air Ride Van 10 1GRAA06214T508885 53ft Air Ride Van 10 1GRAA06214T508899 53ft Air Ride Van 10 1GRAA06214T508904 53ft Air Ride Van 10 1GRAA06214T508918 53ft Air Ride Van 10 1GRAA06214T508921 53ft Air Ride Van 10 1GRAA06224T508524 53ft Air Ride Van 10 1GRAA06224T508670 53ft Air Ride Van 10 1GRAA06224T508734 53ft Air Ride Van 10 1GRAA06224T508779 53ft Air Ride Van 10 1GRAA06224T508796 53ft Air Ride Van 10 1GRAA06224T508815 53ft Air Ride Van 10 1GRAA06224T508829 53ft Air Ride Van 10 1GRAA06224T508846 53ft Air Ride Van 10 1GRAA06224T508863 53ft Air Ride Van 13 10 1GRAA06224T508877 53ft Air Ride Van 10 1GRAA06224T508880 53ft Air Ride Van 10 1GRAA06224T508894 53ft Air Ride Van 10 1GRAA06224T508913 53ft Air Ride Van 10 1GRAA06224T508927 53ft Air Ride Van 10 1GRAA06224T508930 53ft Air Ride Van 10 1GRAA06234T508709 53ft Air Ride Van 10 1GRAA06234T508757 53ft Air Ride Van 10 1GRAA06234T508774 53ft Air Ride Van 10 1GRAA06234T508824 53ft Air Ride Van 10 1GRAA06234T508838 53ft Air Ride Van 10 1GRAA06234T508841 53ft Air Ride Van 10 1GRAA06234T508855 53ft Air Ride Van 10 1GRAA06234T508869 53ft Air Ride Van 10 1GRAA06234T508872 53ft Air Ride Van 10 1GRAA06234T508886 53ft Air Ride Van 10 1GRAA06234T508905 53ft Air Ride Van 10 1GRAA06234T508919 53ft Air Ride Van 10 1GRAA06234T508922 53ft Air Ride Van 10 1GRAA06244T508492 53ft Air Ride Van 10 1GRAA06244T508508 53ft Air Ride Van 10 1GRAA06244T508671 53ft Air Ride Van 10 1GRAA06244T508752 53ft Air Ride Van 10 1GRAA06244T508783 53ft Air Ride Van 10 1GRAA06244T508797 53ft Air Ride Van 10 1GRAA06244T508847 53ft Air Ride Van 10 1GRAA06244T508850 53ft Air Ride Van 10 1GRAA06244T508864 53ft Air Ride Van 10 1GRAA06244T508878 53ft Air Ride Van 10 1GRAA06244T508881 53ft Air Ride Van 10 1GRAA06244T508895 53ft Air Ride Van 10 1GRAA06244T508900 53ft Air Ride Van 10 1GRAA06244T508914 53ft Air Ride Van 10 1GRAA06244T508928 53ft Air Ride Van 10 1GRAA06244T508931 53ft Air Ride Van 10 1GRAA06254T508629 53ft Air Ride Van 10 1GRAA06254T508677 53ft Air Ride Van 10 1GRAA06254T508775 53ft Air Ride Van 10 1GRAA06254T508839 53ft Air Ride Van 10 1GRAA06254T508842 53ft Air Ride Van 10 1GRAA06254T508856 53ft Air Ride Van 10 1GRAA06254T508873 53ft Air Ride Van 10 1GRAA06254T508887 53ft Air Ride Van 10 1GRAA06254T508890 53ft Air Ride Van 10 1GRAA06254T508906 53ft Air Ride Van 10 1GRAA06254T508923 53ft Air Ride Van 10 1GRAA06264T508798 53ft Air Ride Van 10 1GRAA06264T508820 53ft Air Ride Van 14 10 1GRAA06264T508848 53ft Air Ride Van 10 1GRAA06264T508851 53ft Air Ride Van 10 1GRAA06264T508865 53ft Air Ride Van 10 1GRAA06264T508879 53ft Air Ride Van 10 1GRAA06264T508882 53ft Air Ride Van 10 1GRAA06264T508896 53ft Air Ride Van 10 1GRAA06264T508901 53ft Air Ride Van 10 1GRAA06264T508915 53ft Air Ride Van 10 1GRAA06264T508929 53ft Air Ride Van 10 1GRAA06274T508664 53ft Air Ride Van 10 1GRAA06274T508745 53ft Air Ride Van 10 1GRAA06274T508776 53ft Air Ride Van 10 1GRAA06274T508809 53ft Air Ride Van 10 1GRAA06274T508843 53ft Air Ride Van 10 1GRAA06274T508857 53ft Air Ride Van 10 1GRAA06274T508860 53ft Air Ride Van 10 1GRAA06274T508874 53ft Air Ride Van 10 1GRAA06274T508888 53ft Air Ride Van 10 1GRAA06274T508891 53ft Air Ride Van 10 1GRAA06274T508907 53ft Air Ride Van 10 1GRAA06274T508910 53ft Air Ride Van 10 1GRAA06274T508924 53ft Air Ride Van 10 1GRAA06284T508673 53ft Air Ride Van 10 1GRAA06284T508723 53ft Air Ride Van 10 1GRAA06284T508771 53ft Air Ride Van 10 1GRAA06284T508818 53ft Air Ride Van 10 1GRAA06284T508821 53ft Air Ride Van 10 1GRAA06284T508835 53ft Air Ride Van 10 1GRAA06284T508849 53ft Air Ride Van 10 1GRAA06284T508852 53ft Air Ride Van 10 1GRAA06284T508866 53ft Air Ride Van 10 1GRAA06284T508883 53ft Air Ride Van 10 1GRAA06284T508897 53ft Air Ride Van 10 1GRAA06284T508902 53ft Air Ride Van 10 1GRAA06284T508916 53ft Air Ride Van 10 1GRAA06294T508570 53ft Air Ride Van 10 1GRAA06294T508682 53ft Air Ride Van 10 1GRAA06294T508701 53ft Air Ride Van 10 1GRAA06294T508732 53ft Air Ride Van 10 1GRAA06294T508763 53ft Air Ride Van 10 1GRAA06294T508777 53ft Air Ride Van 10 1GRAA06294T508780 53ft Air Ride Van 10 1GRAA06294T508813 53ft Air Ride Van 10 1GRAA06294T508830 53ft Air Ride Van 10 1GRAA06294T508844 53ft Air Ride Van 10 1GRAA06294T508858 53ft Air Ride Van 10 1GRAA06294T508861 53ft Air Ride Van 10 1GRAA06294T508875 53ft Air Ride Van 15 10 1GRAA06294T508889 53ft Air Ride Van 10 1GRAA06294T508892 53ft Air Ride Van 10 1GRAA06294T508908 53ft Air Ride Van 10 1GRAA06294T508911 53ft Air Ride Van 10 1GRAA06294T508925 53ft Air Ride Van 10 1GRAA062X4T508710 53ft Air Ride Van 10 1GRAA062X4T508819 53ft Air Ride Van 10 1GRAA062X4T508822 53ft Air Ride Van 10 1GRAA062X4T508853 53ft Air Ride Van 10 1GRAA062X4T508867 53ft Air Ride Van 10 1GRAA062X4T508870 53ft Air Ride Van 10 1GRAA062X4T508884 53ft Air Ride Van 10 1GRAA062X4T508903 53ft Air Ride Van 10 1GRAA062X4T508917 53ft Air Ride Van 10 1GRAA062X4T508920 53ft Air Ride Van 11 3H3V532C04T097101 53ft Air Ride Van 11 3H3V532C24T097102 53ft Air Ride Van 11 3H3V532C44T097103 53ft Air Ride Van 11 3H3V532C64T097104 53ft Air Ride Van 11 3H3V532C84T097105 53ft Air Ride Van 11 3H3V532CX4T097106 53ft Air Ride Van 11 3H3V532C14T097107 53ft Air Ride Van 11 3H3V532C34T097108 53ft Air Ride Van 11 3H3V532C54T097109 53ft Air Ride Van 11 3H3V532C14T097110 53ft Air Ride Van 11 3H3V532C34T097111 53ft Air Ride Van 11 3H3V532C54T097112 53ft Air Ride Van 11 3H3V532C74T097113 53ft Air Ride Van 11 3H3V532C94T097114 53ft Air Ride Van 11 3H3V532C04T097115 53ft Air Ride Van 11 3H3V532C24T097116 53ft Air Ride Van 11 3H3V532C44T097117 53ft Air Ride Van 11 3H3V532C64T097118 53ft Air Ride Van 11 3H3V532C84T097119 53ft Air Ride Van 11 3H3V532C44T097120 53ft Air Ride Van 11 3H3V532C64T097121 53ft Air Ride Van 11 3H3V532C84T097122 53ft Air Ride Van 11 3H3V532CX4T097123 53ft Air Ride Van 11 3H3V532C14T097124 53ft Air Ride Van 11 3H3V532C34T097125 53ft Air Ride Van 11 3H3V532C54T097126 53ft Air Ride Van 11 3H3V532C74T097127 53ft Air Ride Van 11 3H3V532C94T097128 53ft Air Ride Van 11 3H3V532C04T097129 53ft Air Ride Van 11 3H3V532C74T097130 53ft Air Ride Van 11 3H3V532C94T097131 53ft Air Ride Van 11 3H3V532C04T097132 53ft Air Ride Van 11 3H3V532C24T097133 53ft Air Ride Van 16 11 3H3V532C44T097134 53ft Air Ride Van 11 3H3V532C64T097135 53ft Air Ride Van 11 3H3V532CX4T097137 53ft Air Ride Van 11 3H3V532C14T097138 53ft Air Ride Van 11 3H3V532C34T097139 53ft Air Ride Van 11 3H3V532CX4T097140 53ft Air Ride Van 11 3H3V532C14T097141 53ft Air Ride Van 11 3H3V532C34T097142 53ft Air Ride Van 11 3H3V532C54T097143 53ft Air Ride Van 11 3H3V532C74T097144 53ft Air Ride Van 11 3H3V532C94T097145 53ft Air Ride Van 11 3H3V532C04T097146 53ft Air Ride Van 11 3H3V532C24T097147 53ft Air Ride Van 11 3H3V532C44T097148 53ft Air Ride Van 11 3H3V532C64T097149 53ft Air Ride Van 11 3H3V532C24T097150 53ft Air Ride Van 11 3H3V532C44T097151 53ft Air Ride Van 11 3H3V532C64T097152 53ft Air Ride Van 11 3H3V532C84T097153 53ft Air Ride Van 11 3H3V532CX4T097154 53ft Air Ride Van 11 3H3V532C14T097155 53ft Air Ride Van 11 3H3V532C34T097156 53ft Air Ride Van 11 3H3V532C54T097157 53ft Air Ride Van 11 3H3V532C74T097158 53ft Air Ride Van 11 3H3V532C94T097159 53ft Air Ride Van 11 3H3V532C54T097160 53ft Air Ride Van 11 3H3V532C74T097161 53ft Air Ride Van 11 3H3V532C94T097162 53ft Air Ride Van 11 3H3V532C04T097163 53ft Air Ride Van 11 3H3V532C24T097164 53ft Air Ride Van 11 3H3V532C44T097165 53ft Air Ride Van 11 3H3V532C64T097166 53ft Air Ride Van 11 3H3V532C84T097167 53ft Air Ride Van 11 3H3V532CX4T097168 53ft Air Ride Van 11 3H3V532C14T097169 53ft Air Ride Van 11 3H3V532C84T097170 53ft Air Ride Van 11 3H3V532CX4T097171 53ft Air Ride Van 11 3H3V532C14T097172 53ft Air Ride Van 11 3H3V532C34T097173 53ft Air Ride Van 11 3H3V532C54T097174 53ft Air Ride Van 11 3H3V532C74T097175 53ft Air Ride Van 11 3H3V532C94T097176 53ft Air Ride Van 11 3H3V532C04T097177 53ft Air Ride Van 11 3H3V532C24T097178 53ft Air Ride Van 11 3H3V532C44T097179 53ft Air Ride Van 11 3H3V532C04T097180 53ft Air Ride Van 11 3H3V532C24T097181 53ft Air Ride Van 11 3H3V532C44T097182 53ft Air Ride Van 17 11 3H3V532C64T097183 53ft Air Ride Van 11 3H3V532C84T097184 53ft Air Ride Van 11 3H3V532CX4T097185 53ft Air Ride Van 11 3H3V532C14T097186 53ft Air Ride Van 11 3H3V532C34T097187 53ft Air Ride Van 11 3H3V532C74T097189 53ft Air Ride Van 11 3H3V532C34T097190 53ft Air Ride Van 11 3H3V532C54T097191 53ft Air Ride Van 11 3H3V532C74T097192 53ft Air Ride Van 11 3H3V532C94T097193 53ft Air Ride Van 11 3H3V532C04T097194 53ft Air Ride Van 11 3H3V532C24T097195 53ft Air Ride Van 11 3H3V532C44T097196 53ft Air Ride Van 11 3H3V532C64T097197 53ft Air Ride Van 11 3H3V532C84T097198 53ft Air Ride Van 11 3H3V532CX4T097199 53ft Air Ride Van 11 3H3V532C24T097200 53ft Air Ride Van 12 3H3V532C84T097301 53ft Air Ride Van 12 3H3V532CX4T097302 53ft Air Ride Van 12 3H3V532C14T097303 53ft Air Ride Van 12 3H3V532C34T097304 53ft Air Ride Van 12 3H3V532C54T097305 53ft Air Ride Van 12 3H3V532C74T097306 53ft Air Ride Van 12 3H3V532C94T097307 53ft Air Ride Van 12 3H3V532C04T097308 53ft Air Ride Van 12 3H3V532C24T097309 53ft Air Ride Van 12 3H3V532C94T097310 53ft Air Ride Van 12 3H3V532C04T097311 53ft Air Ride Van 12 3H3V532C24T097312 53ft Air Ride Van 12 3H3V532C44T097313 53ft Air Ride Van 12 3H3V532C64T097314 53ft Air Ride Van 12 3H3V532C84T097315 53ft Air Ride Van 12 3H3V532CX4T097316 53ft Air Ride Van 12 3H3V532C14T097317 53ft Air Ride Van 12 3H3V532C34T097318 53ft Air Ride Van 12 3H3V532C54T097319 53ft Air Ride Van 12 3H3V532C14T097320 53ft Air Ride Van 12 3H3V532C34T097321 53ft Air Ride Van 12 3H3V532C54T097322 53ft Air Ride Van 12 3H3V532C74T097323 53ft Air Ride Van 12 3H3V532C94T097324 53ft Air Ride Van 12 3H3V532C04T097325 53ft Air Ride Van 12 3H3V532C24T097326 53ft Air Ride Van 12 3H3V532C44T097327 53ft Air Ride Van 12 3H3V532C64T097328 53ft Air Ride Van 12 3H3V532C84T097329 53ft Air Ride Van 12 3H3V532C44T097330 53ft Air Ride Van 12 3H3V532C64T097331 53ft Air Ride Van 18 12 3H3V532C84T097332 53ft Air Ride Van 12 3H3V532CX4T097333 53ft Air Ride Van 12 3H3V532C14T097334 53ft Air Ride Van 12 3H3V532C34T097335 53ft Air Ride Van 12 3H3V532C54T097336 53ft Air Ride Van 12 3H3V532C74T097337 53ft Air Ride Van 12 3H3V532C94T097338 53ft Air Ride Van 12 3H3V532C04T097339 53ft Air Ride Van 12 3H3V532C74T097340 53ft Air Ride Van 12 3H3V532C94T097341 53ft Air Ride Van 12 3H3V532C04T097342 53ft Air Ride Van 12 3H3V532C24T097343 53ft Air Ride Van 12 3H3V532C44T097344 53ft Air Ride Van 12 3H3V532C64T097345 53ft Air Ride Van 12 3H3V532C84T097346 53ft Air Ride Van 12 3H3V532CX4T097347 53ft Air Ride Van 12 3H3V532C14T097348 53ft Air Ride Van 12 3H3V532C34T097349 53ft Air Ride Van 12 3H3V532CX4T097350 53ft Air Ride Van 12 3H3V532C14T097351 53ft Air Ride Van 12 3H3V532C34T097352 53ft Air Ride Van 12 3H3V532C54T097353 53ft Air Ride Van 12 3H3V532C74T097354 53ft Air Ride Van 12 3H3V532C94T097355 53ft Air Ride Van 12 3H3V532C04T097356 53ft Air Ride Van 12 3H3V532C24T097357 53ft Air Ride Van 12 3H3V532C44T097358 53ft Air Ride Van 12 3H3V532C64T097359 53ft Air Ride Van 12 3H3V532C24T097360 53ft Air Ride Van 12 3H3V532C44T097361 53ft Air Ride Van 12 3H3V532C64T097362 53ft Air Ride Van 12 3H3V532C84T097363 53ft Air Ride Van 12 3H3V532CX4T097364 53ft Air Ride Van 12 3H3V532C14T097365 53ft Air Ride Van 12 3H3V532C34T097366 53ft Air Ride Van 12 3H3V532C54T097367 53ft Air Ride Van 12 3H3V532C74T097368 53ft Air Ride Van 12 3H3V532C94T097369 53ft Air Ride Van 12 3H3V532C54T097370 53ft Air Ride Van 12 3H3V532C74T097371 53ft Air Ride Van 12 3H3V532C94T097372 53ft Air Ride Van 12 3H3V532C04T097373 53ft Air Ride Van 12 3H3V532C24T097374 53ft Air Ride Van 12 3H3V532C44T097375 53ft Air Ride Van 12 3H3V532C64T097376 53ft Air Ride Van 12 3H3V532C84T097377 53ft Air Ride Van 12 3H3V532CX4T097378 53ft Air Ride Van 12 3H3V532C14T097379 53ft Air Ride Van 19 12 3H3V532C84T097380 53ft Air Ride Van 12 3H3V532CX4T097381 53ft Air Ride Van 12 3H3V532C14T097382 53ft Air Ride Van 12 3H3V532C34T097383 53ft Air Ride Van 12 3H3V532C54T097384 53ft Air Ride Van 12 3H3V532C74T097385 53ft Air Ride Van 12 3H3V532C94T097386 53ft Air Ride Van 12 3H3V532C04T097387 53ft Air Ride Van 12 3H3V532C24T097388 53ft Air Ride Van 12 3H3V532C44T097389 53ft Air Ride Van 12 3H3V532C04T097390 53ft Air Ride Van 12 3H3V532C24T097391 53ft Air Ride Van 12 3H3V532C44T097392 53ft Air Ride Van 12 3H3V532C64T097393 53ft Air Ride Van 12 3H3V532C84T097394 53ft Air Ride Van 12 3H3V532CX4T097395 53ft Air Ride Van 12 3H3V532C14T097396 53ft Air Ride Van 12 3H3V532C34T097397 53ft Air Ride Van 12 3H3V532C54T097398 53ft Air Ride Van 12 3H3V532C74T097399 53ft Air Ride Van 12 3H3V532CX4T097400 53ft Air Ride Van 13 3H3V532C44T097201 53ft Air Ride Van 13 3H3V532C64T097202 53ft Air Ride Van 13 3H3V532C84T097203 53ft Air Ride Van 13 3H3V532CX4T097204 53ft Air Ride Van 13 3H3V532C14T097205 53ft Air Ride Van 13 3H3V532C34T097206 53ft Air Ride Van 13 3H3V532C54T097207 53ft Air Ride Van 13 3H3V532C74T097208 53ft Air Ride Van 13 3H3V532C94T097209 53ft Air Ride Van 13 3H3V532C54T097210 53ft Air Ride Van 13 3H3V532C74T097211 53ft Air Ride Van 13 3H3V532C94T097212 53ft Air Ride Van 13 3H3V532C04T097213 53ft Air Ride Van 13 3H3V532C24T097214 53ft Air Ride Van 13 3H3V532C44T097215 53ft Air Ride Van 13 3H3V532C64T097216 53ft Air Ride Van 13 3H3V532C84T097217 53ft Air Ride Van 13 3H3V532CX4T097218 53ft Air Ride Van 13 3H3V532C14T097219 53ft Air Ride Van 13 3H3V532C84T097220 53ft Air Ride Van 13 3H3V532CX4T097221 53ft Air Ride Van 13 3H3V532C14T097222 53ft Air Ride Van 13 3H3V532C34T097223 53ft Air Ride Van 13 3H3V532C54T097224 53ft Air Ride Van 13 3H3V532C74T097225 53ft Air Ride Van 13 3H3V532C94T097226 53ft Air Ride Van 13 3H3V532C04T097227 53ft Air Ride Van 20 13 3H3V532C24T097228 53ft Air Ride Van 13 3H3V532C44T097229 53ft Air Ride Van 13 3H3V532C04T097230 53ft Air Ride Van 13 3H3V532C24T097231 53ft Air Ride Van 13 3H3V532C44T097232 53ft Air Ride Van 13 3H3V532C64T097233 53ft Air Ride Van 13 3H3V532C84T097234 53ft Air Ride Van 13 3H3V532CX4T097235 53ft Air Ride Van 13 3H3V532C14T097236 53ft Air Ride Van 13 3H3V532C34T097237 53ft Air Ride Van 13 3H3V532C54T097238 53ft Air Ride Van 13 3H3V532C74T097239 53ft Air Ride Van 13 3H3V532C34T097240 53ft Air Ride Van 13 3H3V532C54T097241 53ft Air Ride Van 13 3H3V532C74T097242 53ft Air Ride Van 13 3H3V532C94T097243 53ft Air Ride Van 13 3H3V532C04T097244 53ft Air Ride Van 13 3H3V532C24T097245 53ft Air Ride Van 13 3H3V532C44T097246 53ft Air Ride Van 13 3H3V532C64T097247 53ft Air Ride Van 13 3H3V532C84T097248 53ft Air Ride Van 13 3H3V532CX4T097249 53ft Air Ride Van 13 3H3V532C64T097250 53ft Air Ride Van 13 3H3V532C84T097251 53ft Air Ride Van 13 3H3V532C14T097253 53ft Air Ride Van 13 3H3V532C34T097254 53ft Air Ride Van 13 3H3V532C54T097255 53ft Air Ride Van 13 3H3V532C74T097256 53ft Air Ride Van 13 3H3V532C94T097257 53ft Air Ride Van 13 3H3V532C04T097258 53ft Air Ride Van 13 3H3V532C24T097259 53ft Air Ride Van 13 3H3V532C94T097260 53ft Air Ride Van 13 3H3V532C24T097262 53ft Air Ride Van 13 3H3V532C44T097263 53ft Air Ride Van 13 3H3V532C64T097264 53ft Air Ride Van 13 3H3V532C84T097265 53ft Air Ride Van 13 3H3V532CX4T097266 53ft Air Ride Van 13 3H3V532C14T097267 53ft Air Ride Van 13 3H3V532C34T097268 53ft Air Ride Van 13 3H3V532C54T097269 53ft Air Ride Van 13 3H3V532C14T097270 53ft Air Ride Van 13 3H3V532C34T097271 53ft Air Ride Van 13 3H3V532C54T097272 53ft Air Ride Van 13 3H3V532C74T097273 53ft Air Ride Van 13 3H3V532C94T097274 53ft Air Ride Van 13 3H3V532C04T097275 53ft Air Ride Van 13 3H3V532C24T097276 53ft Air Ride Van 13 3H3V532C44T097277 53ft Air Ride Van 21 13 3H3V532C64T097278 53ft Air Ride Van 13 3H3V532C84T097279 53ft Air Ride Van 13 3H3V532C44T097280 53ft Air Ride Van 13 3H3V532C64T097281 53ft Air Ride Van 13 3H3V532C84T097282 53ft Air Ride Van 13 3H3V532CX4T097283 53ft Air Ride Van 13 3H3V532C14T097284 53ft Air Ride Van 13 3H3V532C34T097285 53ft Air Ride Van 13 3H3V532C54T097286 53ft Air Ride Van 13 3H3V532C74T097287 53ft Air Ride Van 13 3H3V532C94T097288 53ft Air Ride Van 13 3H3V532C04T097289 53ft Air Ride Van 13 3H3V532C74T097290 53ft Air Ride Van 13 3H3V532C94T097291 53ft Air Ride Van 13 3H3V532C04T097292 53ft Air Ride Van 13 3H3V532C24T097293 53ft Air Ride Van 13 3H3V532C44T097294 53ft Air Ride Van 13 3H3V532C64T097295 53ft Air Ride Van 13 3H3V532C84T097296 53ft Air Ride Van 13 3H3V532CX4T097297 53ft Air Ride Van 13 3H3V532C14T097298 53ft Air Ride Van 13 3H3V532C34T097299 53ft Air Ride Van 13 3H3V532C64T097300 53ft Air Ride Van 14 1JJV532W64L876044 53ft Air Ride Van 14 1JJV532W84L876045 53ft Air Ride Van 14 1JJV532WX4L876046 53ft Air Ride Van 14 1JJV532W14L876047 53ft Air Ride Van 14 1JJV532W34L876048 53ft Air Ride Van 14 1JJV532W54L876049 53ft Air Ride Van 14 1JJV532W14L876050 53ft Air Ride Van 14 1JJV532W34L876051 53ft Air Ride Van 14 1JJV532W54L876052 53ft Air Ride Van 14 1JJV532W74L876053 53ft Air Ride Van 14 1JJV532W94L876054 53ft Air Ride Van 14 1JJV532W04L876055 53ft Air Ride Van 14 1JJV532W24L876056 53ft Air Ride Van 14 1JJV532W44L876057 53ft Air Ride Van 14 1JJV532W64L876058 53ft Air Ride Van 14 1JJV532W84L876059 53ft Air Ride Van 14 1JJV532W44L876060 53ft Air Ride Van 14 1JJV532W64L876061 53ft Air Ride Van 14 1JJV532W84L876062 53ft Air Ride Van 14 1JJV532WX4L876063 53ft Air Ride Van 14 1JJV532W14L876064 53ft Air Ride Van 14 1JJV532W34L876065 53ft Air Ride Van 14 1JJV532W54L876066 53ft Air Ride Van 14 1JJV532W74L876067 53ft Air Ride Van 14 1JJV532W94L876068 53ft Air Ride Van 22 14 1JJV532W04L876069 53ft Air Ride Van 14 1JJV532W74L876070 53ft Air Ride Van 14 1JJV532W94L876071 53ft Air Ride Van 14 1JJV532W04L876072 53ft Air Ride Van 14 1JJV532W24L876073 53ft Air Ride Van 14 1JJV532W44L876074 53ft Air Ride Van 14 1JJV532W64L876075 53ft Air Ride Van 14 1JJV532W84L876076 53ft Air Ride Van 14 1JJV532W14L876078 53ft Air Ride Van 14 1JJV532W34L876079 53ft Air Ride Van 14 1JJV532W14L876081 53ft Air Ride Van 14 1JJV532W34L876082 53ft Air Ride Van 14 1JJV532W54L876083 53ft Air Ride Van 14 1JJV532W74L876084 53ft Air Ride Van 14 1JJV532W94L876085 53ft Air Ride Van 14 1JJV532W04L876086 53ft Air Ride Van 14 1JJV532W24L876087 53ft Air Ride Van 14 1JJV532W44L876088 53ft Air Ride Van 14 1JJV532W64L876089 53ft Air Ride Van 14 1JJV532W24L876090 53ft Air Ride Van 14 1JJV532W44L876091 53ft Air Ride Van 14 1JJV532W64L876092 53ft Air Ride Van 14 1JJV532W84L876093 53ft Air Ride Van 14 1JJV532WX4L876094 53ft Air Ride Van 14 1JJV532W14L876095 53ft Air Ride Van 14 1JJV532W34L876096 53ft Air Ride Van 14 1JJV532W54L876097 53ft Air Ride Van 14 1JJV532W74L876098 53ft Air Ride Van 14 1JJV532W94L876099 53ft Air Ride Van 14 1JJV532W14L876100 53ft Air Ride Van 14 1JJV532W34L876101 53ft Air Ride Van 14 1JJV532W54L876102 53ft Air Ride Van 14 1JJV532W74L876103 53ft Air Ride Van 14 1JJV532W94L876104 53ft Air Ride Van 14 1JJV532W04L876105 53ft Air Ride Van 14 1JJV532W24L876106 53ft Air Ride Van 14 1JJV532W44L876107 53ft Air Ride Van 14 1JJV532W64L876108 53ft Air Ride Van 14 1JJV532W84L876109 53ft Air Ride Van 14 1JJV532W44L876110 53ft Air Ride Van 14 1JJV532W64L876111 53ft Air Ride Van 14 1JJV532W84L876112 53ft Air Ride Van 14 1JJV532WX4L876113 53ft Air Ride Van 14 1JJV532W14L876114 53ft Air Ride Van 14 1JJV532W34L876115 53ft Air Ride Van 14 1JJV532W54L876116 53ft Air Ride Van 14 1JJV532W74L876117 53ft Air Ride Van 14 1JJV532W94L876118 53ft Air Ride Van 23 14 1JJV532W04L876119 53ft Air Ride Van 14 1JJV532W74L876120 53ft Air Ride Van 14 1JJV532W94L876121 53ft Air Ride Van 14 1JJV532W04L876122 53ft Air Ride Van 14 1JJV532W24L876123 53ft Air Ride Van 14 1JJV532W64L876125 53ft Air Ride Van 14 1JJV532W84L876126 53ft Air Ride Van 14 1JJV532WX4L876127 53ft Air Ride Van 14 1JJV532W14L876128 53ft Air Ride Van 14 1JJV532W34L876129 53ft Air Ride Van 14 1JJV532WX4L876130 53ft Air Ride Van 14 1JJV532W14L876131 53ft Air Ride Van 14 1JJV532W34L876132 53ft Air Ride Van 14 1JJV532W54L876133 53ft Air Ride Van 14 1JJV532W74L876134 53ft Air Ride Van 14 1JJV532W94L876135 53ft Air Ride Van 14 1JJV532W04L876136 53ft Air Ride Van 14 1JJV532W24L876137 53ft Air Ride Van 14 1JJV532W44L876138 53ft Air Ride Van 14 1JJV532W64L876139 53ft Air Ride Van 14 1JJV532W24L876140 53ft Air Ride Van 14 1JJV532W44L876141 53ft Air Ride Van 14 1JJV532W64L876142 53ft Air Ride Van 14 1JJV532W84L876143 53ft Air Ride Van 14 1JJV532WX4L876144 53ft Air Ride Van 14 1JJV532W14L876145 53ft Air Ride Van 14 1JJV532W34L876146 53ft Air Ride Van 14 1JJV532W54L876147 53ft Air Ride Van 14 1JJV532W74L876148 53ft Air Ride Van 14 1JJV532W94L876149 53ft Air Ride Van 14 1JJV532W54L876150 53ft Air Ride Van 14 1JJV532W74L876151 53ft Air Ride Van 14 1JJV532W94L876152 53ft Air Ride Van 14 1JJV532W04L876153 53ft Air Ride Van 14 1JJV532W24L876154 53ft Air Ride Van 14 1JJV532W44L876155 53ft Air Ride Van 14 1JJV532W64L876156 53ft Air Ride Van 14 1JJV532W84L876157 53ft Air Ride Van 14 1JJV532WX4L876158 53ft Air Ride Van 14 1JJV532W14L876159 53ft Air Ride Van 14 1JJV532W84L876160 53ft Air Ride Van 14 1JJV532WX4L876161 53ft Air Ride Van 14 1JJV532W14L876162 53ft Air Ride Van 14 1JJV532W34L876163 53ft Air Ride Van 14 1JJV532W54L876164 53ft Air Ride Van 14 1JJV532W74L876165 53ft Air Ride Van 14 1JJV532W94L876166 53ft Air Ride Van 14 1JJV532W04L876167 53ft Air Ride Van 24 14 1JJV532W24L876168 53ft Air Ride Van 14 1JJV532W44L876169 53ft Air Ride Van 14 1JJV532W04L876170 53ft Air Ride Van 14 1JJV532W24L876171 53ft Air Ride Van 14 1JJV532W44L876172 53ft Air Ride Van 14 1JJV532W64L876173 53ft Air Ride Van 14 1JJV532W84L876174 53ft Air Ride Van 14 1JJV532WX4L876175 53ft Air Ride Van 14 1JJV532W14L876176 53ft Air Ride Van 14 1JJV532W34L876177 53ft Air Ride Van 14 1JJV532W54L876178 53ft Air Ride Van 14 1JJV532W74L876179 53ft Air Ride Van 14 1JJV532W34L876180 53ft Air Ride Van 14 1JJV532W54L876181 53ft Air Ride Van 14 1JJV532W74L876182 53ft Air Ride Van 14 1JJV532W94L876183 53ft Air Ride Van 14 1JJV532W04L876184 53ft Air Ride Van 14 1JJV532W24L876185 53ft Air Ride Van 14 1JJV532W64L876187 53ft Air Ride Van 14 1JJV532W84L876188 53ft Air Ride Van 14 1JJV532WX4L876189 53ft Air Ride Van 14 1JJV532W64L876190 53ft Air Ride Van 14 1JJV532W84L876191 53ft Air Ride Van 14 1JJV532WX4L876192 53ft Air Ride Van 14 1JJV532W14L876193 53ft Air Ride Van 14 1JJV532W34L876194 53ft Air Ride Van 14 1JJV532W54L876195 53ft Air Ride Van 14 1JJV532W74L876196 53ft Air Ride Van 14 1JJV532W94L876197 53ft Air Ride Van 14 1JJV532W04L876198 53ft Air Ride Van 14 1JJV532W24L876199 53ft Air Ride Van 14 1JJV532W54L876200 53ft Air Ride Van 14 1JJV532W74L876201 53ft Air Ride Van 14 1JJV532W94L876202 53ft Air Ride Van 14 1JJV532W04L876203 53ft Air Ride Van 14 1JJV532W24L876204 53ft Air Ride Van 14 1JJV532W44L876205 53ft Air Ride Van 14 1JJV532W64L876206 53ft Air Ride Van 14 1JJV532W84L876207 53ft Air Ride Van 14 1JJV532WX4L876208 53ft Air Ride Van 14 1JJV532W14L876209 53ft Air Ride Van 14 1JJV532W84L876210 53ft Air Ride Van 14 1JJV532WX4L876211 53ft Air Ride Van 14 1JJV532W14L876212 53ft Air Ride Van 14 1JJV532W34L876213 53ft Air Ride Van 14 1JJV532W54L876214 53ft Air Ride Van 14 1JJV532W74L876215 53ft Air Ride Van 14 1JJV532W94L876216 53ft Air Ride Van 25 14 1JJV532W04L876217 53ft Air Ride Van 14 1JJV532W24L876218 53ft Air Ride Van 14 1JJV532W44L876219 53ft Air Ride Van 14 1JJV532W04L876220 53ft Air Ride Van 14 1JJV532W24L876221 53ft Air Ride Van 14 1JJV532W44L876222 53ft Air Ride Van 14 1JJV532W64L876223 53ft Air Ride Van 14 1JJV532W84L876224 53ft Air Ride Van 14 1JJV532WX4L876225 53ft Air Ride Van 14 1JJV532W14L876226 53ft Air Ride Van 14 1JJV532W34L876227 53ft Air Ride Van 14 1JJV532W54L876228 53ft Air Ride Van 14 1JJV532W74L876229 53ft Air Ride Van 14 1JJV532W34L876230 53ft Air Ride Van 14 1JJV532W54L876231 53ft Air Ride Van 14 1JJV532W94L876233 53ft Air Ride Van 14 1JJV532W04L876234 53ft Air Ride Van 14 1JJV532W24L876235 53ft Air Ride Van 14 1JJV532W64L876237 53ft Air Ride Van 14 1JJV532W84L876238 53ft Air Ride Van 14 1JJV532WX4L876239 53ft Air Ride Van 14 1JJV532W64L876240 53ft Air Ride Van 14 1JJV532W84L876241 53ft Air Ride Van 14 1JJV532WX4L876242 53ft Air Ride Van 14 1JJV532W14L876243 53ft Air Ride Van 15 1JJV532W34L876244 53ft Air Ride Van 15 1JJV532W54L876245 53ft Air Ride Van 15 1JJV532W74L876246 53ft Air Ride Van 15 1JJV532W94L876247 53ft Air Ride Van 15 1JJV532W04L876248 53ft Air Ride Van 15 1JJV532W24L876249 53ft Air Ride Van 15 1JJV532W94L876250 53ft Air Ride Van 15 1JJV532W04L876251 53ft Air Ride Van 15 1JJV532W24L876252 53ft Air Ride Van 15 1JJV532W44L876253 53ft Air Ride Van 15 1JJV532W64L876254 53ft Air Ride Van 15 1JJV532W84L876255 53ft Air Ride Van 15 1JJV532WX4L876256 53ft Air Ride Van 15 1JJV532W14L876257 53ft Air Ride Van 15 1JJV532W34L876258 53ft Air Ride Van 15 1JJV532W54L876259 53ft Air Ride Van 15 1JJV532W14L876260 53ft Air Ride Van 15 1JJV532W34L876261 53ft Air Ride Van 15 1JJV532W54L876262 53ft Air Ride Van 15 1JJV532W74L876263 53ft Air Ride Van 15 1JJV532W94L876264 53ft Air Ride Van 15 1JJV532W04L876265 53ft Air Ride Van 15 1JJV532W24L876266 53ft Air Ride Van 26 15 1JJV532W44L876267 53ft Air Ride Van 15 1JJV532W64L876268 53ft Air Ride Van 15 1JJV532W84L876269 53ft Air Ride Van 15 1JJV532W44L876270 53ft Air Ride Van 15 1JJV532W64L876271 53ft Air Ride Van 15 1JJV532W84L876272 53ft Air Ride Van 15 1JJV532WX4L876273 53ft Air Ride Van 15 1JJV532W14L876274 53ft Air Ride Van 15 1JJV532W34L876275 53ft Air Ride Van 15 1JJV532W54L876276 53ft Air Ride Van 15 1JJV532W74L876277 53ft Air Ride Van 15 1JJV532W94L876278 53ft Air Ride Van 15 1JJV532W04L876279 53ft Air Ride Van 15 1JJV532W74L876280 53ft Air Ride Van 15 1JJV532W94L876281 53ft Air Ride Van 15 1JJV532W04L876282 53ft Air Ride Van 15 1JJV532W24L876283 53ft Air Ride Van 15 1JJV532W44L876284 53ft Air Ride Van 15 1JJV532W64L876285 53ft Air Ride Van 15 1JJV532W84L876286 53ft Air Ride Van 15 1JJV532WX4L876287 53ft Air Ride Van 15 1JJV532W14L876288 53ft Air Ride Van 15 1JJV532W34L876289 53ft Air Ride Van 15 1JJV532WX4L876290 53ft Air Ride Van 15 1JJV532W14L876291 53ft Air Ride Van 15 1JJV532W34L876292 53ft Air Ride Van 15 1JJV532W54L876293 53ft Air Ride Van 15 1JJV532W74L876294 53ft Air Ride Van 15 1JJV532W94L876295 53ft Air Ride Van 15 1JJV532W04L876296 53ft Air Ride Van 15 1JJV532W24L876297 53ft Air Ride Van 15 1JJV532W44L876298 53ft Air Ride Van 15 1JJV532W64L876299 53ft Air Ride Van 15 1JJV532W94L876300 53ft Air Ride Van 15 1JJV532W24L876302 53ft Air Ride Van 15 1JJV532W44L876303 53ft Air Ride Van 15 1JJV532W64L876304 53ft Air Ride Van 15 1JJV532W84L876305 53ft Air Ride Van 15 1JJV532WX4L876306 53ft Air Ride Van 15 1JJV532W14L876307 53ft Air Ride Van 15 1JJV532W34L876308 53ft Air Ride Van 15 1JJV532W54L876309 53ft Air Ride Van 15 1JJV532W14L876310 53ft Air Ride Van 15 1JJV532W34L876311 53ft Air Ride Van 15 1JJV532W54L876312 53ft Air Ride Van 15 1JJV532W74L876313 53ft Air Ride Van 15 1JJV532W94L876314 53ft Air Ride Van 15 1JJV532W04L876315 53ft Air Ride Van 27 15 1JJV532W24L876316 53ft Air Ride Van 15 1JJV532W44L876317 53ft Air Ride Van 15 1JJV532W64L876318 53ft Air Ride Van 15 1JJV532W84L876319 53ft Air Ride Van 15 1JJV532W34L889852 53ft Air Ride Van 15 1JJV532W54L889853 53ft Air Ride Van 15 1JJV532W74L889854 53ft Air Ride Van 15 1JJV532W94L889855 53ft Air Ride Van 15 1JJV532W04L889856 53ft Air Ride Van 15 1JJV532W24L889857 53ft Air Ride Van 15 1JJV532W44L889858 53ft Air Ride Van 15 1JJV532W64L889859 53ft Air Ride Van 15 1JJV532W24L889860 53ft Air Ride Van 15 1JJV532W44L889861 53ft Air Ride Van 15 1JJV532W64L889862 53ft Air Ride Van 15 1JJV532W84L889863 53ft Air Ride Van 15 1JJV532WX4L889864 53ft Air Ride Van 15 1JJV532W14L889865 53ft Air Ride Van 15 1JJV532W34L889866 53ft Air Ride Van 15 1JJV532W54L889867 53ft Air Ride Van 15 1JJV532W74L889868 53ft Air Ride Van 15 1JJV532W94L889869 53ft Air Ride Van 15 1JJV532W54L889870 53ft Air Ride Van 15 1JJV532W74L889871 53ft Air Ride Van 15 1JJV532W94L889872 53ft Air Ride Van 15 1JJV532W04L889873 53ft Air Ride Van 15 1JJV532W24L889874 53ft Air Ride Van 15 1JJV532W44L889875 53ft Air Ride Van 16 1JJV532W64L889876 53ft Air Ride Van 16 1JJV532W84L889877 53ft Air Ride Van 16 1JJV532WX4L889878 53ft Air Ride Van 16 1JJV532W14L889879 53ft Air Ride Van 16 1JJV532W84L889880 53ft Air Ride Van 16 1JJV532WX4L889881 53ft Air Ride Van 16 1JJV532W14L889882 53ft Air Ride Van 16 1JJV532W34L889883 53ft Air Ride Van 16 1JJV532W54L889884 53ft Air Ride Van 16 1JJV532W74L889885 53ft Air Ride Van 16 1JJV532W94L889886 53ft Air Ride Van 16 1JJV532W04L889887 53ft Air Ride Van 16 1JJV532W24L889888 53ft Air Ride Van 16 1JJV532W44L889889 53ft Air Ride Van 16 1JJV532W04L889890 53ft Air Ride Van 16 1JJV532W24L889891 53ft Air Ride Van 16 1JJV532W44L889892 53ft Air Ride Van 16 1JJV532W64L889893 53ft Air Ride Van 16 1JJV532W84L889894 53ft Air Ride Van 16 1JJV532WX4L889895 53ft Air Ride Van 28 16 1JJV532W14L889896 53ft Air Ride Van 16 1JJV532W34L889897 53ft Air Ride Van 16 1JJV532W54L889898 53ft Air Ride Van 16 1JJV532W74L889899 53ft Air Ride Van 16 1JJV532WX4L889900 53ft Air Ride Van 16 1JJV532W14L889901 53ft Air Ride Van 16 1JJV532W34L889902 53ft Air Ride Van 16 1JJV532W54L889903 53ft Air Ride Van 16 1JJV532W74L889904 53ft Air Ride Van 16 1JJV532W94L889905 53ft Air Ride Van 16 1JJV532W04L889906 53ft Air Ride Van 16 1JJV532W24L889907 53ft Air Ride Van 16 1JJV532W44L889908 53ft Air Ride Van 16 1JJV532W64L889909 53ft Air Ride Van 16 1JJV532W24L889910 53ft Air Ride Van 16 1JJV532W44L889911 53ft Air Ride Van 16 1JJV532W84L889913 53ft Air Ride Van 16 1JJV532WX4L889914 53ft Air Ride Van 16 1JJV532W14L889915 53ft Air Ride Van 16 1JJV532W34L889916 53ft Air Ride Van 16 1JJV532W54L889917 53ft Air Ride Van 16 1JJV532W74L889918 53ft Air Ride Van 16 1JJV532W94L889919 53ft Air Ride Van 16 1JJV532W54L889920 53ft Air Ride Van 16 1JJV532W74L889921 53ft Air Ride Van 16 1JJV532W94L889922 53ft Air Ride Van 16 1JJV532W04L889923 53ft Air Ride Van 16 1JJV532W24L889924 53ft Air Ride Van 16 1JJV532W44L889925 53ft Air Ride Van 16 1JJV532W64L889926 53ft Air Ride Van 16 1JJV532W84L889927 53ft Air Ride Van 16 1JJV532WX4L889928 53ft Air Ride Van 16 1JJV532W14L889929 53ft Air Ride Van 16 1JJV532W84L889930 53ft Air Ride Van 16 1JJV532WX4L889931 53ft Air Ride Van 16 1JJV532W14L889932 53ft Air Ride Van 16 1JJV532W34L889933 53ft Air Ride Van 16 1JJV532W54L889934 53ft Air Ride Van 16 1JJV532W74L889935 53ft Air Ride Van 16 1JJV532W94L889936 53ft Air Ride Van 16 1JJV532W04L889937 53ft Air Ride Van 16 1JJV532W24L889938 53ft Air Ride Van 16 1JJV532W44L889939 53ft Air Ride Van 16 1JJV532W04L889940 53ft Air Ride Van 16 1JJV532W24L889941 53ft Air Ride Van 16 1JJV532W44L889942 53ft Air Ride Van 16 1JJV532W64L889943 53ft Air Ride Van 16 1JJV532W84L889944 53ft Air Ride Van 29 16 1JJV532WX4L889945 53ft Air Ride Van 16 1JJV532W14L889946 53ft Air Ride Van 16 1JJV532W34L889947 53ft Air Ride Van 16 1JJV532W54L889948 53ft Air Ride Van 16 1JJV532W74L889949 53ft Air Ride Van 16 1JJV532W34L889950 53ft Air Ride Van 16 1JJV532W54L889951 53ft Air Ride Van 16 1JJV532W74L889952 53ft Air Ride Van 16 1JJV532W94L889953 53ft Air Ride Van 16 1JJV532W04L889954 53ft Air Ride Van 16 1JJV532W24L889955 53ft Air Ride Van 16 1JJV532W44L889956 53ft Air Ride Van 16 1JJV532W64L889957 53ft Air Ride Van 16 1JJV532W84L889958 53ft Air Ride Van 16 1JJV532WX4L889959 53ft Air Ride Van 16 1JJV532W64L889960 53ft Air Ride Van 16 1JJV532W84L889961 53ft Air Ride Van 16 1JJV532WX4L889962 53ft Air Ride Van 16 1JJV532W14L889963 53ft Air Ride Van 16 1JJV532W34L889964 53ft Air Ride Van 16 1JJV532W54L889965 53ft Air Ride Van 16 1JJV532W74L889966 53ft Air Ride Van 16 1JJV532W94L889967 53ft Air Ride Van 16 1JJV532W04L889968 53ft Air Ride Van 16 1JJV532W24L889969 53ft Air Ride Van 16 1JJV532W94L889970 53ft Air Ride Van 16 1JJV532W04L889971 53ft Air Ride Van 16 1JJV532W24L889972 53ft Air Ride Van 16 1JJV532W44L889973 53ft Air Ride Van 16 1JJV532W64L889974 53ft Air Ride Van 16 1JJV532W84L889975 53ft Air Ride Van 16 1JJV532WX4L889976 53ft Air Ride Van 16 1JJV532W14L889977 53ft Air Ride Van 16 1JJV532W34L889978 53ft Air Ride Van 16 1JJV532W54L889979 53ft Air Ride Van 16 1JJV532W14L889980 53ft Air Ride Van 16 1JJV532W34L889981 53ft Air Ride Van 16 1JJV532W54L889982 53ft Air Ride Van 16 1JJV532W74L889983 53ft Air Ride Van 16 1JJV532W94L889984 53ft Air Ride Van 16 1JJV532W04L889985 53ft Air Ride Van 16 1JJV532W24L889986 53ft Air Ride Van 16 1JJV532W44L889987 53ft Air Ride Van 16 1JJV532W64L889988 53ft Air Ride Van 16 1JJV532W84L889989 53ft Air Ride Van 16 1JJV532W44L889990 53ft Air Ride Van 16 1JJV532W64L889991 53ft Air Ride Van 16 1JJV532W84L889992 53ft Air Ride Van 30 16 1JJV532WX4L889993 53ft Air Ride Van 16 1JJV532W14L889994 53ft Air Ride Van 16 1JJV532W34L889995 53ft Air Ride Van 16 1JJV532W54L889996 53ft Air Ride Van 16 1JJV532W74L889997 53ft Air Ride Van 16 1JJV532W94L889998 53ft Air Ride Van 16 1JJV532W04L889999 53ft Air Ride Van 16 1JJV532W14L890000 53ft Air Ride Van 16 1JJV532W34L890001 53ft Air Ride Van 16 1JJV532W54L890002 53ft Air Ride Van 16 1JJV532W74L890003 53ft Air Ride Van 16 1JJV532W94L890004 53ft Air Ride Van 16 1JJV532W04L890005 53ft Air Ride Van 16 1JJV532W24L890006 53ft Air Ride Van 16 1JJV532W44L890007 53ft Air Ride Van 16 1JJV532W64L890008 53ft Air Ride Van 16 1JJV532W84L890009 53ft Air Ride Van 16 1JJV532W44L890010 53ft Air Ride Van 16 1JJV532W64L890011 53ft Air Ride Van 16 1JJV532W84L890012 53ft Air Ride Van 16 1JJV532WX4L890013 53ft Air Ride Van 16 1JJV532W14L890014 53ft Air Ride Van 16 1JJV532W34L890015 53ft Air Ride Van 16 3H3V532C14T097401 53ft Air Ride Van 16 3H3V532C34T097402 53ft Air Ride Van 16 3H3V532C54T097403 53ft Air Ride Van 16 3H3V532C74T097404 53ft Air Ride Van 16 3H3V532C94T097405 53ft Air Ride Van 16 3H3V532C04T097406 53ft Air Ride Van 16 3H3V532C24T097407 53ft Air Ride Van 16 3H3V532C44T097408 53ft Air Ride Van 16 3H3V532C64T097409 53ft Air Ride Van 16 3H3V532C24T097410 53ft Air Ride Van 16 3H3V532C44T097411 53ft Air Ride Van 16 3H3V532C64T097412 53ft Air Ride Van 16 3H3V532C84T097413 53ft Air Ride Van 16 3H3V532CX4T097414 53ft Air Ride Van 16 3H3V532C14T097415 53ft Air Ride Van 16 3H3V532C34T097416 53ft Air Ride Van 16 3H3V532C54T097417 53ft Air Ride Van 16 3H3V532C74T097418 53ft Air Ride Van 16 3H3V532C94T097419 53ft Air Ride Van 16 3H3V532C54T097420 53ft Air Ride Van 16 3H3V532C74T097421 53ft Air Ride Van 16 3H3V532C94T097422 53ft Air Ride Van 16 3H3V532C04T097423 53ft Air Ride Van 16 3H3V532C24T097424 53ft Air Ride Van 16 3H3V532C44T097425 53ft Air Ride Van 31 16 3H3V532C64T097426 53ft Air Ride Van 16 3H3V532C84T097427 53ft Air Ride Van 16 3H3V532CX4T097428 53ft Air Ride Van 16 3H3V532C14T097429 53ft Air Ride Van 16 3H3V532C84T097430 53ft Air Ride Van 16 3H3V532CX4T097431 53ft Air Ride Van 16 3H3V532C14T097432 53ft Air Ride Van 16 3H3V532C34T097433 53ft Air Ride Van 16 3H3V532C54T097434 53ft Air Ride Van 16 3H3V532C74T097435 53ft Air Ride Van 16 3H3V532C94T097436 53ft Air Ride Van 16 3H3V532C04T097437 53ft Air Ride Van 16 3H3V532C24T097438 53ft Air Ride Van 16 3H3V532C44T097439 53ft Air Ride Van 16 3H3V532C04T097440 53ft Air Ride Van 16 3H3V532C24T097441 53ft Air Ride Van 16 3H3V532C44T097442 53ft Air Ride Van 16 3H3V532C64T097443 53ft Air Ride Van 16 3H3V532C84T097444 53ft Air Ride Van 16 3H3V532CX4T097445 53ft Air Ride Van 16 3H3V532C14T097446 53ft Air Ride Van 16 3H3V532C34T097447 53ft Air Ride Van 16 3H3V532C54T097448 53ft Air Ride Van 16 3H3V532C74T097449 53ft Air Ride Van 16 3H3V532C34T097450 53ft Air Ride Van 16 3H3V532C54T097451 53ft Air Ride Van 16 3H3V532C74T097452 53ft Air Ride Van 16 3H3V532C94T097453 53ft Air Ride Van 16 3H3V532C24T097455 53ft Air Ride Van 16 3H3V532C44T097456 53ft Air Ride Van 16 3H3V532C64T097457 53ft Air Ride Van 16 3H3V532C84T097458 53ft Air Ride Van 16 3H3V532CX4T097459 53ft Air Ride Van 16 3H3V532C64T097460 53ft Air Ride Van 16 3H3V532C84T097461 53ft Air Ride Van 16 3H3V532CX4T097462 53ft Air Ride Van 16 3H3V532C14T097463 53ft Air Ride Van 16 3H3V532C34T097464 53ft Air Ride Van 16 3H3V532C54T097465 53ft Air Ride Van 16 3H3V532C74T097466 53ft Air Ride Van 16 3H3V532C94T097467 53ft Air Ride Van 16 3H3V532C04T097468 53ft Air Ride Van 16 3H3V532C24T097469 53ft Air Ride Van 16 3H3V532C94T097470 53ft Air Ride Van 16 3H3V532C04T097471 53ft Air Ride Van 16 3H3V532C24T097472 53ft Air Ride Van 16 3H3V532C44T097473 53ft Air Ride Van 16 3H3V532C64T097474 53ft Air Ride Van 32 16 3H3V532C84T097475 53ft Air Ride Van 16 3H3V532CX4T097476 53ft Air Ride Van 16 3H3V532C14T097477 53ft Air Ride Van 16 3H3V532C34T097478 53ft Air Ride Van 16 3H3V532C54T097479 53ft Air Ride Van 16 3H3V532C14T097480 53ft Air Ride Van 16 3H3V532C34T097481 53ft Air Ride Van 16 3H3V532C54T097482 53ft Air Ride Van 16 3H3V532C74T097483 53ft Air Ride Van 16 3H3V532C94T097484 53ft Air Ride Van 16 3H3V532C04T097485 53ft Air Ride Van 16 3H3V532C24T097486 53ft Air Ride Van 16 3H3V532C44T097487 53ft Air Ride Van 16 3H3V532C64T097488 53ft Air Ride Van 16 3H3V532C84T097489 53ft Air Ride Van 16 3H3V532C44T097490 53ft Air Ride Van 16 3H3V532C64T097491 53ft Air Ride Van 16 3H3V532C84T097492 53ft Air Ride Van 16 3H3V532CX4T097493 53ft Air Ride Van 16 3H3V532C14T097494 53ft Air Ride Van 16 3H3V532C34T097495 53ft Air Ride Van 16 3H3V532C54T097496 53ft Air Ride Van 16 3H3V532C74T097497 53ft Air Ride Van 16 3H3V532C94T097498 53ft Air Ride Van 16 3H3V532C04T097499 53ft Air Ride Van 16 3H3V532C34T097500 53ft Air Ride Van 16 3H3V532C54T097501 53ft Air Ride Van 16 3H3V532C74T097502 53ft Air Ride Van 16 3H3V532C94T097503 53ft Air Ride Van 16 3H3V532C04T097504 53ft Air Ride Van 16 3H3V532C24T097505 53ft Air Ride Van 16 3H3V532C44T097506 53ft Air Ride Van 16 3H3V532C64T097507 53ft Air Ride Van 16 3H3V532C84T097508 53ft Air Ride Van 16 3H3V532CX4T097509 53ft Air Ride Van 16 3H3V532C64T097510 53ft Air Ride Van 16 3H3V532C84T097511 53ft Air Ride Van 16 3H3V532CX4T097512 53ft Air Ride Van 16 3H3V532C14T097513 53ft Air Ride Van 16 3H3V532C34T097514 53ft Air Ride Van 16 3H3V532C54T097515 53ft Air Ride Van 16 3H3V532C74T097516 53ft Air Ride Van 16 3H3V532C94T097517 53ft Air Ride Van 16 3H3V532C24T097519 53ft Air Ride Van 16 3H3V532C94T097520 53ft Air Ride Van 16 3H3V532C04T097521 53ft Air Ride Van 16 3H3V532C24T097522 53ft Air Ride Van 16 3H3V532C44T097523 53ft Air Ride Van 33 16 3H3V532C64T097524 53ft Air Ride Van 16 3H3V532C84T097525 53ft Air Ride Van 16 3H3V532CX4T097526 53ft Air Ride Van 16 3H3V532C14T097527 53ft Air Ride Van 16 3H3V532C34T097528 53ft Air Ride Van 16 3H3V532C54T097529 53ft Air Ride Van 16 3H3V532C14T097530 53ft Air Ride Van 16 3H3V532C34T097531 53ft Air Ride Van 16 3H3V532C54T097532 53ft Air Ride Van 16 3H3V532C74T097533 53ft Air Ride Van 16 3H3V532C94T097534 53ft Air Ride Van 16 3H3V532C04T097535 53ft Air Ride Van 16 3H3V532C24T097536 53ft Air Ride Van 16 3H3V532C44T097537 53ft Air Ride Van 16 3H3V532C64T097538 53ft Air Ride Van 16 3H3V532C84T097539 53ft Air Ride Van 16 3H3V532C44T097540 53ft Air Ride Van 16 3H3V532C64T097541 53ft Air Ride Van 16 3H3V532C84T097542 53ft Air Ride Van 16 3H3V532CX4T097543 53ft Air Ride Van 16 3H3V532C14T097544 53ft Air Ride Van 16 3H3V532C34T097545 53ft Air Ride Van 16 3H3V532C54T097546 53ft Air Ride Van 16 3H3V532C74T097547 53ft Air Ride Van 16 3H3V532C94T097548 53ft Air Ride Van 16 3H3V532C04T097549 53ft Air Ride Van 16 3H3V532C74T097550 53ft Air Ride Van 16 3H3V532C94T097551 53ft Air Ride Van 16 3H3V532C04T097552 53ft Air Ride Van 16 3H3V532C24T097553 53ft Air Ride Van 16 3H3V532C44T097554 53ft Air Ride Van 16 3H3V532C64T097555 53ft Air Ride Van 16 3H3V532C84T097556 53ft Air Ride Van 16 3H3V532CX4T097557 53ft Air Ride Van 16 3H3V532C14T097558 53ft Air Ride Van 16 3H3V532C34T097559 53ft Air Ride Van 16 3H3V532CX4T097560 53ft Air Ride Van 16 3H3V532C14T097561 53ft Air Ride Van 16 3H3V532C34T097562 53ft Air Ride Van 16 3H3V532C54T097563 53ft Air Ride Van 16 3H3V532C74T097564 53ft Air Ride Van 16 3H3V532C94T097565 53ft Air Ride Van 16 3H3V532C04T097566 53ft Air Ride Van 16 3H3V532C24T097567 53ft Air Ride Van 16 3H3V532C44T097568 53ft Air Ride Van 16 3H3V532C64T097569 53ft Air Ride Van 16 3H3V532C24T097570 53ft Air Ride Van 16 3H3V532C44T097571 53ft Air Ride Van 34 16 3H3V532C64T097572 53ft Air Ride Van 16 3H3V532C84T097573 53ft Air Ride Van 16 3H3V532CX4T097574 53ft Air Ride Van 16 3H3V532C14T097575 53ft Air Ride Van 16 3H3V532C34T097576 53ft Air Ride Van 16 3H3V532C54T097577 53ft Air Ride Van 16 3H3V532C74T097578 53ft Air Ride Van 16 3H3V532C94T097579 53ft Air Ride Van 16 3H3V532C54T097580 53ft Air Ride Van 16 3H3V532C74T097581 53ft Air Ride Van 16 3H3V532C94T097582 53ft Air Ride Van 16 3H3V532C04T097583 53ft Air Ride Van 16 3H3V532C24T097584 53ft Air Ride Van 16 3H3V532C44T097585 53ft Air Ride Van 16 3H3V532C64T097586 53ft Air Ride Van 16 3H3V532C84T097587 53ft Air Ride Van 16 3H3V532CX4T097588 53ft Air Ride Van 16 3H3V532C14T097589 53ft Air Ride Van 16 3H3V532C84T097590 53ft Air Ride Van 16 3H3V532CX4T097591 53ft Air Ride Van 16 3H3V532C14T097592 53ft Air Ride Van 16 3H3V532C34T097593 53ft Air Ride Van 16 3H3V532C54T097594 53ft Air Ride Van 16 3H3V532C74T097595 53ft Air Ride Van 16 3H3V532C94T097596 53ft Air Ride Van 16 3H3V532C04T097597 53ft Air Ride Van 16 3H3V532C24T097598 53ft Air Ride Van 16 3H3V532C44T097599 53ft Air Ride Van 16 3H3V532C74T097600 53ft Air Ride Van 16 3H3V532C94T097601 53ft Air Ride Van 16 3H3V532C04T097602 53ft Air Ride Van 16 3H3V532C24T097603 53ft Air Ride Van 16 3H3V532C44T097604 53ft Air Ride Van 16 3H3V532C64T097605 53ft Air Ride Van 16 3H3V532C84T097606 53ft Air Ride Van 16 3H3V532CX4T097607 53ft Air Ride Van 16 3H3V532C14T097608 53ft Air Ride Van 16 3H3V532C34T097609 53ft Air Ride Van 16 3H3V532CX4T097610 53ft Air Ride Van 16 3H3V532C14T097611 53ft Air Ride Van 16 3H3V532C34T097612 53ft Air Ride Van 16 3H3V532C54T097613 53ft Air Ride Van 16 3H3V532C74T097614 53ft Air Ride Van 16 3H3V532C94T097615 53ft Air Ride Van 16 3H3V532C04T097616 53ft Air Ride Van 16 3H3V532C24T097617 53ft Air Ride Van 16 3H3V532C44T097618 53ft Air Ride Van 16 3H3V532C64T097619 53ft Air Ride Van 35 16 3H3V532C24T097620 53ft Air Ride Van 16 3H3V532C44T097621 53ft Air Ride Van 16 3H3V532C64T097622 53ft Air Ride Van 16 3H3V532C84T097623 53ft Air Ride Van 16 3H3V532CX4T097624 53ft Air Ride Van 16 3H3V532C14T097625 53ft Air Ride Van 16 3H3V532C34T097626 53ft Air Ride Van 16 3H3V532C54T097627 53ft Air Ride Van 16 3H3V532C74T097628 53ft Air Ride Van 16 3H3V532C94T097629 53ft Air Ride Van 16 3H3V532C54T097630 53ft Air Ride Van 16 3H3V532C74T097631 53ft Air Ride Van 16 3H3V532C94T097632 53ft Air Ride Van 16 3H3V532C04T097633 53ft Air Ride Van 16 3H3V532C24T097634 53ft Air Ride Van 16 3H3V532C44T097635 53ft Air Ride Van 16 3H3V532C64T097636 53ft Air Ride Van 16 3H3V532C84T097637 53ft Air Ride Van 16 3H3V532CX4T097638 53ft Air Ride Van 16 3H3V532C14T097639 53ft Air Ride Van 16 3H3V532C84T097640 53ft Air Ride Van 16 3H3V532CX4T097641 53ft Air Ride Van 16 3H3V532C14T097642 53ft Air Ride Van 16 3H3V532C34T097643 53ft Air Ride Van 16 3H3V532C54T097644 53ft Air Ride Van 16 3H3V532C74T097645 53ft Air Ride Van 16 3H3V532C94T097646 53ft Air Ride Van 16 3H3V532C04T097647 53ft Air Ride Van 16 3H3V532C24T097648 53ft Air Ride Van 16 3H3V532C44T097649 53ft Air Ride Van 16 3H3V532C04T097650 53ft Air Ride Van 16 3H3V532C24T097651 53ft Air Ride Van 16 3H3V532C44T097652 53ft Air Ride Van 16 3H3V532C64T097653 53ft Air Ride Van 16 3H3V532C84T097654 53ft Air Ride Van 16 3H3V532CX4T097655 53ft Air Ride Van 16 3H3V532C14T097656 53ft Air Ride Van 16 3H3V532C34T097657 53ft Air Ride Van 16 3H3V532C54T097658 53ft Air Ride Van 16 3H3V532C74T097659 53ft Air Ride Van 16 3H3V532C34T097660 53ft Air Ride Van 16 3H3V532C54T097661 53ft Air Ride Van 16 3H3V532C74T097662 53ft Air Ride Van 16 3H3V532C94T097663 53ft Air Ride Van 16 3H3V532C04T097664 53ft Air Ride Van 16 3H3V532C44T097666 53ft Air Ride Van 16 3H3V532C64T097667 53ft Air Ride Van 16 3H3V532C84T097668 53ft Air Ride Van 36 16 3H3V532CX4T097669 53ft Air Ride Van 16 3H3V532C64T097670 53ft Air Ride Van 16 3H3V532C84T097671 53ft Air Ride Van 16 3H3V532CX4T097672 53ft Air Ride Van 16 3H3V532C14T097673 53ft Air Ride Van 16 3H3V532C34T097674 53ft Air Ride Van 16 3H3V532C54T097675 53ft Air Ride Van 16 3H3V532C74T097676 53ft Air Ride Van 16 3H3V532C94T097677 53ft Air Ride Van 16 3H3V532C04T097678 53ft Air Ride Van 16 3H3V532C24T097679 53ft Air Ride Van 16 3H3V532C94T097680 53ft Air Ride Van 16 3H3V532C04T097681 53ft Air Ride Van 16 3H3V532C24T097682 53ft Air Ride Van 16 3H3V532C44T097683 53ft Air Ride Van 16 3H3V532C64T097684 53ft Air Ride Van 16 3H3V532C84T097685 53ft Air Ride Van 16 3H3V532CX4T097686 53ft Air Ride Van 16 3H3V532C14T097687 53ft Air Ride Van 16 3H3V532C34T097688 53ft Air Ride Van 16 3H3V532C54T097689 53ft Air Ride Van 16 3H3V532C34T097691 53ft Air Ride Van 16 3H3V532C54T097692 53ft Air Ride Van 16 3H3V532C74T097693 53ft Air Ride Van 16 3H3V532C94T097694 53ft Air Ride Van 16 3H3V532C04T097695 53ft Air Ride Van 16 3H3V532C24T097696 53ft Air Ride Van 16 3H3V532C44T097697 53ft Air Ride Van 16 3H3V532C64T097698 53ft Air Ride Van 16 3H3V532C84T097699 53ft Air Ride Van 16 3H3V532C04T097700 53ft Air Ride Van 16 3H3V532C24T097701 53ft Air Ride Van 16 3H3V532C44T097702 53ft Air Ride Van 16 3H3V532C64T097703 53ft Air Ride Van 16 3H3V532CX4T097705 53ft Air Ride Van 16 3H3V532C14T097706 53ft Air Ride Van 16 3H3V532C34T097707 53ft Air Ride Van 16 3H3V532C54T097708 53ft Air Ride Van 16 3H3V532C74T097709 53ft Air Ride Van 16 3H3V532C34T097710 53ft Air Ride Van 16 3H3V532C54T097711 53ft Air Ride Van 16 3H3V532C74T097712 53ft Air Ride Van 16 3H3V532C94T097713 53ft Air Ride Van 16 3H3V532C04T097714 53ft Air Ride Van 16 3H3V532C24T097715 53ft Air Ride Van 16 3H3V532C44T097716 53ft Air Ride Van 16 3H3V532C64T097717 53ft Air Ride Van 16 3H3V532CX4T097719 53ft Air Ride Van 37 16 3H3V532C64T097720 53ft Air Ride Van 16 3H3V532C84T097721 53ft Air Ride Van 16 3H3V532CX4T097722 53ft Air Ride Van 16 3H3V532C14T097723 53ft Air Ride Van 16 3H3V532C34T097724 53ft Air Ride Van 16 3H3V532C54T097725 53ft Air Ride Van 16 3H3V532C74T097726 53ft Air Ride Van 16 3H3V532C94T097727 53ft Air Ride Van 16 3H3V532C04T097728 53ft Air Ride Van 16 3H3V532C24T097729 53ft Air Ride Van 16 3H3V532C04T097731 53ft Air Ride Van 16 3H3V532C24T097732 53ft Air Ride Van 16 3H3V532C44T097733 53ft Air Ride Van 16 3H3V532C64T097734 53ft Air Ride Van 16 3H3V532C84T097735 53ft Air Ride Van 16 3H3V532CX4T097736 53ft Air Ride Van 16 3H3V532C14T097737 53ft Air Ride Van 16 3H3V532C34T097738 53ft Air Ride Van 16 3H3V532C54T097739 53ft Air Ride Van 16 3H3V532C14T097740 53ft Air Ride Van 16 3H3V532C34T097741 53ft Air Ride Van 16 3H3V532C54T097742 53ft Air Ride Van 16 3H3V532C74T097743 53ft Air Ride Van 16 3H3V532C94T097744 53ft Air Ride Van 16 3H3V532C04T097745 53ft Air Ride Van 16 3H3V532C24T097746 53ft Air Ride Van 16 3H3V532C44T097747 53ft Air Ride Van 16 3H3V532C64T097748 53ft Air Ride Van 16 3H3V532C84T097749 53ft Air Ride Van 16 3H3V532C44T097750 53ft Air Ride Van 16 3H3V532C14T098001 53ft Air Ride Van 16 3H3V532C34T098002 53ft Air Ride Van 16 3H3V532C54T098003 53ft Air Ride Van 16 3H3V532C74T098004 53ft Air Ride Van 16 3H3V532C94T098005 53ft Air Ride Van 16 3H3V532C04T098006 53ft Air Ride Van 16 3H3V532C24T098007 53ft Air Ride Van 16 3H3V532C44T098008 53ft Air Ride Van 16 3H3V532C64T098009 53ft Air Ride Van 16 3H3V532C24T098010 53ft Air Ride Van 16 3H3V532C44T098011 53ft Air Ride Van 16 3H3V532C64T098012 53ft Air Ride Van 16 3H3V532C84T098013 53ft Air Ride Van 16 3H3V532CX4T098014 53ft Air Ride Van 16 3H3V532C14T098015 53ft Air Ride Van 16 3H3V532C34T098016 53ft Air Ride Van 16 3H3V532C54T098017 53ft Air Ride Van 16 3H3V532C74T098018 53ft Air Ride Van 38 16 3H3V532C94T098019 53ft Air Ride Van 16 3H3V532C54T098020 53ft Air Ride Van 16 3H3V532C74T098021 53ft Air Ride Van 16 3H3V532C94T098022 53ft Air Ride Van 16 3H3V532C04T098023 53ft Air Ride Van 16 3H3V532C24T098024 53ft Air Ride Van 16 3H3V532C44T098025 53ft Air Ride Van 16 3H3V532C64T098026 53ft Air Ride Van 16 3H3V532C84T098027 53ft Air Ride Van 16 3H3V532CX4T098028 53ft Air Ride Van 16 3H3V532C14T098029 53ft Air Ride Van 16 3H3V532C84T098030 53ft Air Ride Van 16 3H3V532CX4T098031 53ft Air Ride Van 16 3H3V532C14T098032 53ft Air Ride Van 16 3H3V532C34T098033 53ft Air Ride Van 16 3H3V532C54T098034 53ft Air Ride Van 16 3H3V532C74T098035 53ft Air Ride Van 16 3H3V532C94T098036 53ft Air Ride Van 16 3H3V532C04T098037 53ft Air Ride Van 16 3H3V532C24T098038 53ft Air Ride Van 16 3H3V532C44T098039 53ft Air Ride Van 16 3H3V532C04T098040 53ft Air Ride Van 16 3H3V532C24T098041 53ft Air Ride Van 16 3H3V532C44T098042 53ft Air Ride Van 16 3H3V532C64T098043 53ft Air Ride Van 16 3H3V532C84T098044 53ft Air Ride Van 16 3H3V532CX4T098045 53ft Air Ride Van 16 3H3V532C14T098046 53ft Air Ride Van 16 3H3V532C34T098047 53ft Air Ride Van 16 3H3V532C54T098048 53ft Air Ride Van 16 3H3V532C74T098049 53ft Air Ride Van 16 3H3V532C34T098050 53ft Air Ride Van 16 3H3V532C54T098051 53ft Air Ride Van 16 3H3V532C74T098052 53ft Air Ride Van 16 3H3V532C94T098053 53ft Air Ride Van 16 3H3V532C04T098054 53ft Air Ride Van 16 3H3V532C24T098055 53ft Air Ride Van 16 3H3V532C44T098056 53ft Air Ride Van 16 3H3V532C64T098057 53ft Air Ride Van 16 3H3V532C84T098058 53ft Air Ride Van 16 3H3V532CX4T098059 53ft Air Ride Van 16 3H3V532C64T098060 53ft Air Ride Van 16 3H3V532CX4T098062 53ft Air Ride Van 16 3H3V532C14T098063 53ft Air Ride Van 16 3H3V532C34T098064 53ft Air Ride Van 16 3H3V532C54T098065 53ft Air Ride Van 16 3H3V532C74T098066 53ft Air Ride Van 16 3H3V532C94T098067 53ft Air Ride Van 39 16 3H3V532C04T098068 53ft Air Ride Van 16 3H3V532C24T098069 53ft Air Ride Van 16 3H3V532C94T098070 53ft Air Ride Van 16 3H3V532C04T098071 53ft Air Ride Van 16 3H3V532C24T098072 53ft Air Ride Van 16 3H3V532C44T098073 53ft Air Ride Van 16 3H3V532C64T098074 53ft Air Ride Van 16 3H3V532C84T098075 53ft Air Ride Van 16 3H3V532CX4T098076 53ft Air Ride Van 16 3H3V532C14T098077 53ft Air Ride Van 16 3H3V532C34T098078 53ft Air Ride Van 16 3H3V532C54T098079 53ft Air Ride Van 16 3H3V532C14T098080 53ft Air Ride Van 16 3H3V532C34T098081 53ft Air Ride Van 16 3H3V532C54T098082 53ft Air Ride Van 16 3H3V532C74T098083 53ft Air Ride Van 16 3H3V532C94T098084 53ft Air Ride Van 16 3H3V532C04T098085 53ft Air Ride Van 16 3H3V532C24T098086 53ft Air Ride Van 16 3H3V532C44T098087 53ft Air Ride Van 16 3H3V532C64T098088 53ft Air Ride Van 16 3H3V532C84T098089 53ft Air Ride Van 16 3H3V532C44T098090 53ft Air Ride Van 16 3H3V532C64T098091 53ft Air Ride Van 16 3H3V532C84T098092 53ft Air Ride Van 16 3H3V532CX4T098093 53ft Air Ride Van 16 3H3V532C14T098094 53ft Air Ride Van 16 3H3V532C34T098095 53ft Air Ride Van 16 3H3V532C54T098096 53ft Air Ride Van 16 3H3V532C74T098097 53ft Air Ride Van 16 3H3V532C94T098098 53ft Air Ride Van 16 3H3V532C04T098099 53ft Air Ride Van 16 3H3V532C34T098100 53ft Air Ride Van 16 3H3V532C54T098101 53ft Air Ride Van 16 3H3V532C74T098102 53ft Air Ride Van 16 3H3V532C94T098103 53ft Air Ride Van 16 3H3V532C04T098104 53ft Air Ride Van 16 3H3V532C24T098105 53ft Air Ride Van 16 3H3V532C44T098106 53ft Air Ride Van 16 3H3V532C64T098107 53ft Air Ride Van 16 3H3V532C84T098108 53ft Air Ride Van 16 3H3V532CX4T098109 53ft Air Ride Van 16 3H3V532C64T098110 53ft Air Ride Van 16 3H3V532C84T098111 53ft Air Ride Van 16 3H3V532CX4T098112 53ft Air Ride Van 16 3H3V532C14T098113 53ft Air Ride Van 16 3H3V532C34T098114 53ft Air Ride Van 16 3H3V532C54T098115 53ft Air Ride Van 40 16 3H3V532C74T098116 53ft Air Ride Van 16 3H3V532C94T098117 53ft Air Ride Van 16 3H3V532C04T098118 53ft Air Ride Van 16 3H3V532C24T098119 53ft Air Ride Van 16 3H3V532C94T098120 53ft Air Ride Van 16 3H3V532C04T098121 53ft Air Ride Van 16 3H3V532C24T098122 53ft Air Ride Van 16 3H3V532C44T098123 53ft Air Ride Van 16 3H3V532C64T098124 53ft Air Ride Van 16 3H3V532C84T098125 53ft Air Ride Van 16 3H3V532CX4T098126 53ft Air Ride Van 16 3H3V532C14T098127 53ft Air Ride Van 16 3H3V532C34T098128 53ft Air Ride Van 16 3H3V532C54T098129 53ft Air Ride Van 16 3H3V532C14T098130 53ft Air Ride Van 16 3H3V532C34T098131 53ft Air Ride Van 16 3H3V532C54T098132 53ft Air Ride Van 16 3H3V532C74T098133 53ft Air Ride Van 16 3H3V532C94T098134 53ft Air Ride Van 16 3H3V532C04T098135 53ft Air Ride Van 16 3H3V532C24T098136 53ft Air Ride Van 16 3H3V532C44T098137 53ft Air Ride Van 16 3H3V532C64T098138 53ft Air Ride Van 16 3H3V532C84T098139 53ft Air Ride Van 16 3H3V532C44T098140 53ft Air Ride Van 16 3H3V532C64T098141 53ft Air Ride Van 16 3H3V532C84T098142 53ft Air Ride Van 16 3H3V532CX4T098143 53ft Air Ride Van 16 3H3V532C14T098144 53ft Air Ride Van 16 3H3V532C34T098145 53ft Air Ride Van 16 3H3V532C54T098146 53ft Air Ride Van 16 3H3V532C74T098147 53ft Air Ride Van 16 3H3V532C94T098148 53ft Air Ride Van 16 3H3V532C04T098149 53ft Air Ride Van 16 3H3V532C74T098150 53ft Air Ride Van 16 3H3V532C94T098151 53ft Air Ride Van 16 3H3V532C04T098152 53ft Air Ride Van 16 3H3V532C24T098153 53ft Air Ride Van 16 3H3V532C44T098154 53ft Air Ride Van 16 3H3V532C64T098155 53ft Air Ride Van 16 3H3V532C84T098156 53ft Air Ride Van 16 3H3V532CX4T098157 53ft Air Ride Van 16 3H3V532C14T098158 53ft Air Ride Van 16 3H3V532C34T098159 53ft Air Ride Van 16 3H3V532CX4T098160 53ft Air Ride Van 16 3H3V532C14T098161 53ft Air Ride Van 16 3H3V532C34T098162 53ft Air Ride Van 16 3H3V532C54T098163 53ft Air Ride Van 41 16 3H3V532C74T098164 53ft Air Ride Van 16 3H3V532C94T098165 53ft Air Ride Van 16 3H3V532C04T098166 53ft Air Ride Van 16 3H3V532C24T098167 53ft Air Ride Van 16 3H3V532C44T098168 53ft Air Ride Van 16 3H3V532C64T098169 53ft Air Ride Van 16 3H3V532C24T098170 53ft Air Ride Van 16 3H3V532C44T098171 53ft Air Ride Van 16 3H3V532C64T098172 53ft Air Ride Van 16 3H3V532C84T098173 53ft Air Ride Van 16 3H3V532CX4T098174 53ft Air Ride Van 16 3H3V532C14T098175 53ft Air Ride Van 16 3H3V532C34T098176 53ft Air Ride Van 16 3H3V532C54T098177 53ft Air Ride Van 16 3H3V532C74T098178 53ft Air Ride Van 16 3H3V532C94T098179 53ft Air Ride Van 16 3H3V532C54T098180 53ft Air Ride Van 16 3H3V532C74T098181 53ft Air Ride Van 16 3H3V532C94T098182 53ft Air Ride Van 16 3H3V532C04T098183 53ft Air Ride Van 16 3H3V532C24T098184 53ft Air Ride Van 16 3H3V532C44T098185 53ft Air Ride Van 16 3H3V532C84T098187 53ft Air Ride Van 16 3H3V532CX4T098188 53ft Air Ride Van 16 3H3V532C14T098189 53ft Air Ride Van 16 3H3V532C84T098190 53ft Air Ride Van 16 3H3V532CX4T098191 53ft Air Ride Van 16 3H3V532C14T098192 53ft Air Ride Van 16 3H3V532C34T098193 53ft Air Ride Van 16 3H3V532C54T098194 53ft Air Ride Van 16 3H3V532C74T098195 53ft Air Ride Van 16 3H3V532C94T098196 53ft Air Ride Van 16 3H3V532C04T098197 53ft Air Ride Van 16 3H3V532C24T098198 53ft Air Ride Van 16 3H3V532C44T098199 53ft Air Ride Van 16 3H3V532C74T098200 53ft Air Ride Van 16 3H3V532C94T098201 53ft Air Ride Van 16 3H3V532C04T098202 53ft Air Ride Van 16 3H3V532C24T098203 53ft Air Ride Van 16 3H3V532C44T098204 53ft Air Ride Van 16 3H3V532C64T098205 53ft Air Ride Van 16 3H3V532C84T098206 53ft Air Ride Van 16 3H3V532CX4T098207 53ft Air Ride Van 16 3H3V532C14T098208 53ft Air Ride Van 16 3H3V532C34T098209 53ft Air Ride Van 16 3H3V532CX4T098210 53ft Air Ride Van 16 3H3V532C14T098211 53ft Air Ride Van 16 3H3V532C34T098212 53ft Air Ride Van 42 16 3H3V532C54T098213 53ft Air Ride Van 16 3H3V532C74T098214 53ft Air Ride Van 16 3H3V532C94T098215 53ft Air Ride Van 16 3H3V532C04T098216 53ft Air Ride Van 16 3H3V532C44T098218 53ft Air Ride Van 16 3H3V532C64T098219 53ft Air Ride Van 16 3H3V532C24T098220 53ft Air Ride Van 16 3H3V532C44T098221 53ft Air Ride Van 16 3H3V532C64T098222 53ft Air Ride Van 16 3H3V532C84T098223 53ft Air Ride Van 16 3H3V532CX4T098224 53ft Air Ride Van 16 3H3V532C14T098225 53ft Air Ride Van 16 3H3V532C34T098226 53ft Air Ride Van 16 3H3V532C54T098227 53ft Air Ride Van 16 3H3V532C74T098228 53ft Air Ride Van 16 3H3V532C94T098229 53ft Air Ride Van 16 3H3V532C54T098230 53ft Air Ride Van 16 3H3V532C74T098231 53ft Air Ride Van 16 3H3V532C94T098232 53ft Air Ride Van 16 3H3V532C04T098233 53ft Air Ride Van 16 3H3V532C24T098234 53ft Air Ride Van 16 3H3V532C44T098235 53ft Air Ride Van 16 3H3V532C64T098236 53ft Air Ride Van 16 3H3V532C84T098237 53ft Air Ride Van 16 3H3V532CX4T098238 53ft Air Ride Van 16 3H3V532C14T098239 53ft Air Ride Van 16 3H3V532C84T098240 53ft Air Ride Van 16 3H3V532CX4T098241 53ft Air Ride Van 16 3H3V532C14T098242 53ft Air Ride Van 16 3H3V532C34T098243 53ft Air Ride Van 16 3H3V532C54T098244 53ft Air Ride Van 16 3H3V532C74T098245 53ft Air Ride Van 16 3H3V532C94T098246 53ft Air Ride Van 16 3H3V532C04T098247 53ft Air Ride Van 16 3H3V532C24T098248 53ft Air Ride Van 16 3H3V532C44T098249 53ft Air Ride Van 16 3H3V532C04T098250 53ft Air Ride Van 16 3H3V532C24T098251 53ft Air Ride Van 16 3H3V532C44T098252 53ft Air Ride Van 16 3H3V532C64T098253 53ft Air Ride Van 16 3H3V532C84T098254 53ft Air Ride Van 16 3H3V532CX4T098255 53ft Air Ride Van 16 3H3V532C14T098256 53ft Air Ride Van 16 3H3V532C34T098257 53ft Air Ride Van 16 3H3V532C54T098258 53ft Air Ride Van 16 3H3V532C74T098259 53ft Air Ride Van 16 3H3V532C34T098260 53ft Air Ride Van 17 3H3V532C54T098261 53ft Air Ride Van 43 17 3H3V532C74T098262 53ft Air Ride Van 17 3H3V532C94T098263 53ft Air Ride Van 17 3H3V532C04T098264 53ft Air Ride Van 17 3H3V532C24T098265 53ft Air Ride Van 17 3H3V532C44T098266 53ft Air Ride Van 17 3H3V532C64T098267 53ft Air Ride Van 17 3H3V532C84T098268 53ft Air Ride Van 17 3H3V532CX4T098269 53ft Air Ride Van 17 3H3V532C64T098270 53ft Air Ride Van 17 3H3V532C84T098271 53ft Air Ride Van 17 3H3V532CX4T098272 53ft Air Ride Van 17 3H3V532C14T098273 53ft Air Ride Van 17 3H3V532C34T098274 53ft Air Ride Van 17 3H3V532C54T098275 53ft Air Ride Van 17 3H3V532C74T098276 53ft Air Ride Van 17 3H3V532C94T098277 53ft Air Ride Van 17 3H3V532C04T098278 53ft Air Ride Van 17 3H3V532C24T098279 53ft Air Ride Van 17 3H3V532C94T098280 53ft Air Ride Van 17 3H3V532C04T098281 53ft Air Ride Van 17 3H3V532C24T098282 53ft Air Ride Van 17 3H3V532C44T098283 53ft Air Ride Van 17 3H3V532C64T098284 53ft Air Ride Van 17 3H3V532C84T098285 53ft Air Ride Van 17 3H3V532CX4T098286 53ft Air Ride Van 17 3H3V532C14T098287 53ft Air Ride Van 17 3H3V532C34T098288 53ft Air Ride Van 17 3H3V532C14T098290 53ft Air Ride Van 17 3H3V532C34T098291 53ft Air Ride Van 17 3H3V532C54T098292 53ft Air Ride Van 17 3H3V532C74T098293 53ft Air Ride Van 17 3H3V532C94T098294 53ft Air Ride Van 17 3H3V532C04T098295 53ft Air Ride Van 17 3H3V532C24T098296 53ft Air Ride Van 17 3H3V532C44T098297 53ft Air Ride Van 17 3H3V532C64T098298 53ft Air Ride Van 17 3H3V532C84T098299 53ft Air Ride Van 17 3H3V532C04T098300 53ft Air Ride Van 17 3H3V532C24T098301 53ft Air Ride Van 17 3H3V532C44T098302 53ft Air Ride Van 17 3H3V532C64T098303 53ft Air Ride Van 17 3H3V532C84T098304 53ft Air Ride Van 17 3H3V532CX4T098305 53ft Air Ride Van 17 3H3V532C14T098306 53ft Air Ride Van 17 3H3V532C34T098307 53ft Air Ride Van 17 3H3V532C54T098308 53ft Air Ride Van 17 3H3V532C74T098309 53ft Air Ride Van 17 3H3V532C34T098310 53ft Air Ride Van 44 17 3H3V532C54T098311 53ft Air Ride Van 17 3H3V532C74T098312 53ft Air Ride Van 17 3H3V532C94T098313 53ft Air Ride Van 17 3H3V532C04T098314 53ft Air Ride Van 17 3H3V532C24T098315 53ft Air Ride Van 17 3H3V532C44T098316 53ft Air Ride Van 17 3H3V532C64T098317 53ft Air Ride Van 17 3H3V532C84T098318 53ft Air Ride Van 17 3H3V532CX4T098319 53ft Air Ride Van 17 3H3V532C64T098320 53ft Air Ride Van 17 3H3V532C84T098321 53ft Air Ride Van 17 3H3V532CX4T098322 53ft Air Ride Van 17 3H3V532C14T098323 53ft Air Ride Van 17 3H3V532C34T098324 53ft Air Ride Van 17 3H3V532C54T098325 53ft Air Ride Van 17 3H3V532C74T098326 53ft Air Ride Van 17 3H3V532C94T098327 53ft Air Ride Van 17 3H3V532C24T098329 53ft Air Ride Van 17 3H3V532C94T098330 53ft Air Ride Van 17 3H3V532C04T098331 53ft Air Ride Van 17 3H3V532C24T098332 53ft Air Ride Van 17 3H3V532C44T098333 53ft Air Ride Van 17 3H3V532C64T098334 53ft Air Ride Van 17 3H3V532C84T098335 53ft Air Ride Van 17 3H3V532CX4T098336 53ft Air Ride Van 17 3H3V532C14T098337 53ft Air Ride Van 17 3H3V532C34T098338 53ft Air Ride Van 17 3H3V532C54T098339 53ft Air Ride Van 17 3H3V532C14T098340 53ft Air Ride Van 17 3H3V532C34T098341 53ft Air Ride Van 17 3H3V532C54T098342 53ft Air Ride Van 17 3H3V532C94T098344 53ft Air Ride Van 17 3H3V532C04T098345 53ft Air Ride Van 17 3H3V532C24T098346 53ft Air Ride Van 17 3H3V532C44T098347 53ft Air Ride Van 17 3H3V532C64T098348 53ft Air Ride Van 17 3H3V532C84T098349 53ft Air Ride Van 17 3H3V532C64T098351 53ft Air Ride Van 17 3H3V532C84T098352 53ft Air Ride Van 17 3H3V532CX4T098353 53ft Air Ride Van 17 3H3V532C14T098354 53ft Air Ride Van 17 3H3V532C34T098355 53ft Air Ride Van 17 3H3V532C54T098356 53ft Air Ride Van 17 3H3V532C74T098357 53ft Air Ride Van 17 3H3V532C94T098358 53ft Air Ride Van 17 3H3V532C04T098359 53ft Air Ride Van 17 3H3V532C74T098360 53ft Air Ride Van 17 3H3V532C94T098361 53ft Air Ride Van 45 17 3H3V532C04T098362 53ft Air Ride Van 17 3H3V532C24T098363 53ft Air Ride Van 17 3H3V532C44T098364 53ft Air Ride Van 17 3H3V532C64T098365 53ft Air Ride Van 17 3H3V532C84T098366 53ft Air Ride Van 17 3H3V532CX4T098367 53ft Air Ride Van 17 3H3V532C14T098368 53ft Air Ride Van 17 3H3V532C34T098369 53ft Air Ride Van 17 3H3V532CX4T098370 53ft Air Ride Van 17 3H3V532C14T098371 53ft Air Ride Van 17 3H3V532C34T098372 53ft Air Ride Van 17 3H3V532C54T098373 53ft Air Ride Van 17 3H3V532C74T098374 53ft Air Ride Van 17 3H3V532C94T098375 53ft Air Ride Van 17 3H3V532C04T098376 53ft Air Ride Van 17 3H3V532C24T098377 53ft Air Ride Van 17 3H3V532C44T098378 53ft Air Ride Van 17 3H3V532C64T098379 53ft Air Ride Van 17 3H3V532C24T098380 53ft Air Ride Van 17 3H3V532C44T098381 53ft Air Ride Van 17 3H3V532C64T098382 53ft Air Ride Van 17 3H3V532C84T098383 53ft Air Ride Van 17 3H3V532CX4T098384 53ft Air Ride Van 17 3H3V532C14T098385 53ft Air Ride Van 17 3H3V532C34T098386 53ft Air Ride Van 17 3H3V532C54T098387 53ft Air Ride Van 17 3H3V532C74T098388 53ft Air Ride Van 17 3H3V532C94T098389 53ft Air Ride Van 17 3H3V532C54T098390 53ft Air Ride Van 17 3H3V532C74T098391 53ft Air Ride Van 17 3H3V532C94T098392 53ft Air Ride Van 17 3H3V532C04T098393 53ft Air Ride Van 17 3H3V532C24T098394 53ft Air Ride Van 17 3H3V532C44T098395 53ft Air Ride Van 17 3H3V532C64T098396 53ft Air Ride Van 17 3H3V532C84T098397 53ft Air Ride Van 17 3H3V532CX4T098398 53ft Air Ride Van 17 3H3V532C14T098399 53ft Air Ride Van 17 3H3V532C44T098400 53ft Air Ride Van 17 3H3V532C64T098401 53ft Air Ride Van 17 3H3V532C84T098402 53ft Air Ride Van 17 3H3V532C14T098404 53ft Air Ride Van 17 3H3V532C34T098405 53ft Air Ride Van 17 3H3V532C54T098406 53ft Air Ride Van 17 3H3V532C74T098407 53ft Air Ride Van 17 3H3V532C94T098408 53ft Air Ride Van 17 3H3V532C04T098409 53ft Air Ride Van 17 3H3V532C74T098410 53ft Air Ride Van 46 18 1JJV532W54L890016 53ft Air Ride Van 18 1JJV532W74L890017 53ft Air Ride Van 18 1JJV532W94L890018 53ft Air Ride Van 18 1JJV532W04L890019 53ft Air Ride Van 18 1JJV532W74L890020 53ft Air Ride Van 18 1JJV532W94L890021 53ft Air Ride Van 18 1JJV532W04L890022 53ft Air Ride Van 18 1JJV532W24L890023 53ft Air Ride Van 18 1JJV532W44L890024 53ft Air Ride Van 18 1JJV532W64L890025 53ft Air Ride Van 18 1JJV532W84L890026 53ft Air Ride Van 18 1JJV532WX4L890027 53ft Air Ride Van 18 1JJV532W14L890028 53ft Air Ride Van 18 1JJV532W34L890029 53ft Air Ride Van 18 1JJV532WX4L890030 53ft Air Ride Van 18 1JJV532W14L890031 53ft Air Ride Van 18 1JJV532W34L890032 53ft Air Ride Van 18 1JJV532W54L890033 53ft Air Ride Van 18 1JJV532W74L890034 53ft Air Ride Van 18 1JJV532W94L890035 53ft Air Ride Van 18 1JJV532W04L890036 53ft Air Ride Van 18 1JJV532W24L890037 53ft Air Ride Van 18 1JJV532W44L890038 53ft Air Ride Van 18 1JJV532W64L890039 53ft Air Ride Van 18 1JJV532W24L890040 53ft Air Ride Van 18 1JJV532W44L890041 53ft Air Ride Van 18 1JJV532W64L890042 53ft Air Ride Van 18 1JJV532W84L890043 53ft Air Ride Van 18 1JJV532WX4L890044 53ft Air Ride Van 18 1JJV532W14L890045 53ft Air Ride Van 18 1JJV532W34L890046 53ft Air Ride Van 18 1JJV532W54L890047 53ft Air Ride Van 18 1JJV532W74L890048 53ft Air Ride Van 18 1JJV532W94L890049 53ft Air Ride Van 18 1JJV532W54L890050 53ft Air Ride Van 18 1JJV532W74L890051 53ft Air Ride Van 18 1JJV532W94L890052 53ft Air Ride Van 18 1JJV532W04L890053 53ft Air Ride Van 18 1JJV532W24L890054 53ft Air Ride Van 18 1JJV532W64L890056 53ft Air Ride Van 18 1JJV532W84L890057 53ft Air Ride Van 18 1JJV532WX4L890058 53ft Air Ride Van 18 1JJV532W14L890059 53ft Air Ride Van 18 1JJV532W84L890060 53ft Air Ride Van 18 1JJV532WX4L890061 53ft Air Ride Van 18 1JJV532W14L890062 53ft Air Ride Van 18 1JJV532W34L890063 53ft Air Ride Van 18 1JJV532W54L890064 53ft Air Ride Van 47 18 1JJV532W74L890065 53ft Air Ride Van 18 1JJV532W94L890066 53ft Air Ride Van 18 1JJV532W04L890067 53ft Air Ride Van 18 1JJV532W24L890068 53ft Air Ride Van 18 1JJV532W44L890069 53ft Air Ride Van 18 1JJV532W04L890070 53ft Air Ride Van 18 1JJV532W24L890071 53ft Air Ride Van 18 1JJV532W44L890072 53ft Air Ride Van 18 1JJV532W64L890073 53ft Air Ride Van 18 1JJV532W84L890074 53ft Air Ride Van 18 1JJV532WX4L890075 53ft Air Ride Van 18 1JJV532W14L890076 53ft Air Ride Van 18 1JJV532W34L890077 53ft Air Ride Van 18 1JJV532W54L890078 53ft Air Ride Van 18 1JJV532W74L890079 53ft Air Ride Van 18 1JJV532W34L890080 53ft Air Ride Van 18 1JJV532W54L890081 53ft Air Ride Van 18 1JJV532W74L890082 53ft Air Ride Van 18 1JJV532W94L890083 53ft Air Ride Van 18 1JJV532W04L890084 53ft Air Ride Van 18 1JJV532W24L890085 53ft Air Ride Van 18 1JJV532W44L890086 53ft Air Ride Van 18 1JJV532W64L890087 53ft Air Ride Van 18 1JJV532W84L890088 53ft Air Ride Van 18 1JJV532WX4L890089 53ft Air Ride Van 18 1JJV532W64L890090 53ft Air Ride Van 18 1JJV532W84L890091 53ft Air Ride Van 18 1JJV532WX4L890092 53ft Air Ride Van 18 1JJV532W14L890093 53ft Air Ride Van 18 1JJV532W34L890094 53ft Air Ride Van 18 1JJV532W54L890095 53ft Air Ride Van 18 1JJV532W74L890096 53ft Air Ride Van 18 1JJV532W94L890097 53ft Air Ride Van 18 1JJV532W04L890098 53ft Air Ride Van 18 1JJV532W24L890099 53ft Air Ride Van 18 1JJV532W54L890100 53ft Air Ride Van 18 1JJV532W74L890101 53ft Air Ride Van 18 1JJV532W94L890102 53ft Air Ride Van 18 1JJV532W04L890103 53ft Air Ride Van 18 1JJV532W24L890104 53ft Air Ride Van 18 1JJV532W44L890105 53ft Air Ride Van 18 1JJV532W64L890106 53ft Air Ride Van 18 1JJV532W84L890107 53ft Air Ride Van 18 1JJV532WX4L890108 53ft Air Ride Van 18 1JJV532W14L890109 53ft Air Ride Van 18 1JJV532W84L890110 53ft Air Ride Van 18 1JJV532WX4L890111 53ft Air Ride Van 18 1JJV532W14L890112 53ft Air Ride Van 48 18 1JJV532W34L890113 53ft Air Ride Van 18 1JJV532W54L890114 53ft Air Ride Van 18 1JJV532W74L890115 53ft Air Ride Van 19 3H3V532C94T098411 53ft Air Ride Van 19 3H3V532C04T098412 53ft Air Ride Van 19 3H3V532C24T098413 53ft Air Ride Van 19 3H3V532C44T098414 53ft Air Ride Van 19 3H3V532C64T098415 53ft Air Ride Van 19 3H3V532C84T098416 53ft Air Ride Van 19 3H3V532CX4T098417 53ft Air Ride Van 19 3H3V532C14T098418 53ft Air Ride Van 19 3H3V532C34T098419 53ft Air Ride Van 19 3H3V532CX4T098420 53ft Air Ride Van 19 3H3V532C14T098421 53ft Air Ride Van 19 3H3V532C54T098423 53ft Air Ride Van 19 3H3V532C74T098424 53ft Air Ride Van 19 3H3V532C94T098425 53ft Air Ride Van 19 3H3V532C04T098426 53ft Air Ride Van 19 3H3V532C24T098427 53ft Air Ride Van 19 3H3V532C44T098428 53ft Air Ride Van 19 3H3V532C64T098429 53ft Air Ride Van 19 3H3V532C24T098430 53ft Air Ride Van 19 3H3V532C44T098431 53ft Air Ride Van 19 3H3V532C64T098432 53ft Air Ride Van 19 3H3V532CX4T098434 53ft Air Ride Van 19 3H3V532C14T098435 53ft Air Ride Van 19 3H3V532C34T098436 53ft Air Ride Van 19 3H3V532C54T098437 53ft Air Ride Van 19 3H3V532C74T098438 53ft Air Ride Van 19 3H3V532C94T098439 53ft Air Ride Van 19 3H3V532C54T098440 53ft Air Ride Van 19 3H3V532C74T098441 53ft Air Ride Van 19 3H3V532C94T098442 53ft Air Ride Van 19 3H3V532C04T098443 53ft Air Ride Van 19 3H3V532C24T098444 53ft Air Ride Van 19 3H3V532C44T098445 53ft Air Ride Van 19 3H3V532C64T098446 53ft Air Ride Van 19 3H3V532C84T098447 53ft Air Ride Van 19 3H3V532CX4T098448 53ft Air Ride Van 19 3H3V532C14T098449 53ft Air Ride Van 19 3H3V532C84T098450 53ft Air Ride Van 19 3H3V532CX4T098451 53ft Air Ride Van 19 3H3V532C54T098454 53ft Air Ride Van 19 3H3V532C74T098455 53ft Air Ride Van 19 3H3V532C94T098456 53ft Air Ride Van 19 3H3V532C04T098457 53ft Air Ride Van 19 3H3V532C44T098459 53ft Air Ride Van 19 3H3V532C04T098460 53ft Air Ride Van 49 19 3H3V532C24T098461 53ft Air Ride Van 19 3H3V532C44T098462 53ft Air Ride Van 19 3H3V532C64T098463 53ft Air Ride Van 19 3H3V532C84T098464 53ft Air Ride Van 19 3H3V532CX4T098465 53ft Air Ride Van 19 3H3V532C14T098466 53ft Air Ride Van 19 3H3V532C34T098467 53ft Air Ride Van 19 3H3V532C74T098469 53ft Air Ride Van 19 3H3V532C34T098470 53ft Air Ride Van 19 3H3V532C54T098471 53ft Air Ride Van 19 3H3V532C74T098472 53ft Air Ride Van 19 3H3V532C94T098473 53ft Air Ride Van 19 3H3V532C04T098474 53ft Air Ride Van 19 3H3V532C24T098475 53ft Air Ride Van 19 3H3V532C44T098476 53ft Air Ride Van 19 3H3V532C64T098477 53ft Air Ride Van 19 3H3V532C84T098478 53ft Air Ride Van 19 3H3V532CX4T098479 53ft Air Ride Van 19 3H3V532C84T098481 53ft Air Ride Van 19 3H3V532CX4T098482 53ft Air Ride Van 19 3H3V532C14T098483 53ft Air Ride Van 19 3H3V532C34T098484 53ft Air Ride Van 19 3H3V532C54T098485 53ft Air Ride Van 19 3H3V532C74T098486 53ft Air Ride Van 19 3H3V532C94T098487 53ft Air Ride Van 19 3H3V532C04T098488 53ft Air Ride Van 19 3H3V532C24T098489 53ft Air Ride Van 19 3H3V532C94T098490 53ft Air Ride Van 19 3H3V532C04T098491 53ft Air Ride Van 19 3H3V532C24T098492 53ft Air Ride Van 19 3H3V532C44T098493 53ft Air Ride Van 19 3H3V532C64T098494 53ft Air Ride Van 19 3H3V532C84T098495 53ft Air Ride Van 19 3H3V532CX4T098496 53ft Air Ride Van 19 3H3V532C14T098497 53ft Air Ride Van 19 3H3V532C34T098498 53ft Air Ride Van 19 3H3V532C54T098499 53ft Air Ride Van 19 3H3V532C84T098500 53ft Air Ride Van 19 3H3V532CX4T098501 53ft Air Ride Van 19 3H3V532C14T098502 53ft Air Ride Van 19 3H3V532C34T098503 53ft Air Ride Van 19 3H3V532C54T098504 53ft Air Ride Van 19 3H3V532C74T098505 53ft Air Ride Van 19 3H3V532C94T098506 53ft Air Ride Van 19 3H3V532C04T098507 53ft Air Ride Van 19 3H3V532C24T098508 53ft Air Ride Van 19 3H3V532C44T098509 53ft Air Ride Van 19 3H3V532C04T098510 53ft Air Ride Van 50 20 3H3V532C24T098511 53ft Air Ride Van 20 3H3V532C44T098512 53ft Air Ride Van 20 3H3V532C64T098513 53ft Air Ride Van 20 3H3V532C84T098514 53ft Air Ride Van 20 3H3V532CX4T098515 53ft Air Ride Van 20 3H3V532C14T098516 53ft Air Ride Van 20 3H3V532C34T098517 53ft Air Ride Van 20 3H3V532C54T098518 53ft Air Ride Van 20 3H3V532C74T098519 53ft Air Ride Van 20 3H3V532C34T098520 53ft Air Ride Van 20 3H3V532C54T098521 53ft Air Ride Van 20 3H3V532C74T098522 53ft Air Ride Van 20 3H3V532C94T098523 53ft Air Ride Van 20 3H3V532C04T098524 53ft Air Ride Van 20 3H3V532C24T098525 53ft Air Ride Van 20 3H3V532C44T098526 53ft Air Ride Van 20 3H3V532C64T098527 53ft Air Ride Van 20 3H3V532C84T098528 53ft Air Ride Van 20 3H3V532CX4T098529 53ft Air Ride Van 20 3H3V532C64T098530 53ft Air Ride Van 20 3H3V532C84T098531 53ft Air Ride Van 20 3H3V532CX4T098532 53ft Air Ride Van 20 3H3V532C14T098533 53ft Air Ride Van 20 3H3V532C34T098534 53ft Air Ride Van 20 3H3V532C54T098535 53ft Air Ride Van 20 3H3V532C74T098536 53ft Air Ride Van 20 3H3V532C94T098537 53ft Air Ride Van 20 3H3V532C04T098538 53ft Air Ride Van 20 3H3V532C24T098539 53ft Air Ride Van 20 3H3V532C94T098540 53ft Air Ride Van 20 3H3V532C04T098541 53ft Air Ride Van 20 3H3V532C24T098542 53ft Air Ride Van 20 3H3V532C44T098543 53ft Air Ride Van 20 3H3V532C64T098544 53ft Air Ride Van 20 3H3V532C84T098545 53ft Air Ride Van 20 3H3V532CX4T098546 53ft Air Ride Van 20 3H3V532C14T098547 53ft Air Ride Van 20 3H3V532C34T098548 53ft Air Ride Van 20 3H3V532C54T098549 53ft Air Ride Van 20 3H3V532C14T098550 53ft Air Ride Van 20 3H3V532C34T098551 53ft Air Ride Van 20 3H3V532C54T098552 53ft Air Ride Van 20 3H3V532C74T098553 53ft Air Ride Van 20 3H3V532C94T098554 53ft Air Ride Van 20 3H3V532C04T098555 53ft Air Ride Van 20 3H3V532C24T098556 53ft Air Ride Van 20 3H3V532C44T098557 53ft Air Ride Van 20 3H3V532C64T098558 53ft Air Ride Van 51 20 3H3V532C84T098559 53ft Air Ride Van 20 3H3V532C44T098560 53ft Air Ride Van 20 3H3V532C64T098561 53ft Air Ride Van 20 3H3V532C84T098562 53ft Air Ride Van 20 3H3V532CX4T098563 53ft Air Ride Van 20 3H3V532C14T098564 53ft Air Ride Van 20 3H3V532C34T098565 53ft Air Ride Van 20 3H3V532C54T098566 53ft Air Ride Van 20 3H3V532C74T098567 53ft Air Ride Van 20 3H3V532C94T098568 53ft Air Ride Van 20 3H3V532C04T098569 53ft Air Ride Van 20 3H3V532C74T098570 53ft Air Ride Van 20 3H3V532C94T098571 53ft Air Ride Van 20 3H3V532C04T098572 53ft Air Ride Van 20 3H3V532C24T098573 53ft Air Ride Van 20 3H3V532C44T098574 53ft Air Ride Van 20 3H3V532C64T098575 53ft Air Ride Van 20 3H3V532C84T098576 53ft Air Ride Van 20 3H3V532CX4T098577 53ft Air Ride Van 20 3H3V532C14T098578 53ft Air Ride Van 20 3H3V532CX4T098580 53ft Air Ride Van 20 3H3V532C14T098581 53ft Air Ride Van 20 3H3V532C34T098582 53ft Air Ride Van 20 3H3V532C54T098583 53ft Air Ride Van 20 3H3V532C74T098584 53ft Air Ride Van 20 3H3V532C94T098585 53ft Air Ride Van 20 3H3V532C04T098586 53ft Air Ride Van 20 3H3V532C24T098587 53ft Air Ride Van 20 3H3V532C44T098588 53ft Air Ride Van 20 3H3V532C64T098589 53ft Air Ride Van 20 3H3V532C24T098590 53ft Air Ride Van 20 3H3V532C44T098591 53ft Air Ride Van 20 3H3V532C64T098592 53ft Air Ride Van 20 3H3V532C84T098593 53ft Air Ride Van 20 3H3V532CX4T098594 53ft Air Ride Van 20 3H3V532C14T098595 53ft Air Ride Van 20 3H3V532C34T098596 53ft Air Ride Van 20 3H3V532C54T098597 53ft Air Ride Van 20 3H3V532C74T098598 53ft Air Ride Van 20 3H3V532C94T098599 53ft Air Ride Van 20 3H3V532C14T098600 53ft Air Ride Van 20 3H3V532C34T098601 53ft Air Ride Van 20 3H3V532C74T098603 53ft Air Ride Van 20 3H3V532C94T098604 53ft Air Ride Van 20 3H3V532C04T098605 53ft Air Ride Van 20 3H3V532C24T098606 53ft Air Ride Van 20 3H3V532C44T098607 53ft Air Ride Van 20 3H3V532C64T098608 53ft Air Ride Van 52 20 3H3V532C84T098609 53ft Air Ride Van 20 3H3V532C44T098610 53ft Air Ride Van 21 TBD – PENDING VERIFICATION OF VINs 53ft Air Ride Van 22 TBD – PENDING VERIFICATION OF VINs 53ft Air Ride Van 53 SCHEDULE C Guarantors Guarantor State of Incorporation Relationship to Covenant Transportation Group, Inc. Covenant Transportation Group, Inc. Nevada Covenant Transport, Inc. Tennessee Subsidiary Southern Refrigerated Transport, Inc. Arkansas Subsidiary Star Transportation, Inc. Tennessee Subsidiary Covenant Asset Management, Inc. Nevada Subsidiary CTG Leasing Company Nevada Subsidiary 54 SCHEDULE D Terms of Letter of Credit The initial amount of the Letter of Credit (the “Credit”) shall be Two Million, Five Hundred Thousand ($2,500,000.00) Dollars.The Credit amount will be reduced after the dates and in the amounts set forth below provided that any reduction in the Credit amount shall be conditioned upon, for each quarter ending with the dates set forth below, (i) the Covenant Parent and its subsidiaries (individually and collectively, “Covenant”) being current on all amounts due TFS and not in default of any agreements with TFS; (ii) Covenant being compliant in all material respects with all of its covenants and agreements under its credit, bank, and other financing agreements, and the Covenant Parent providing to TFS, not less than ten (10 days prior to such quarter-end, certificates evidencing such compliance, and (iii) the Covenant Parent providing to TFS, not less than ten (10) days prior to such quarter-end, a certificate stating the number of Vehicles that are then leased to Covenant under the Master Lease Agreement and the Schedules thereto held by TFS: After March 31, 2012, reduced to $2,000,000; After September 30, 2012, reduced to $1,500,000; After March 31, 2013, reduced to $1,000,000; After September 30, 2013, reduced to $500,000; provided, however, that in the event of a variation from the Return Schedule set forth in Annex C of the CTG Schedule for any reason (including without limitation renewals, extensions, or holdovers), the reduced Credit amounts shall be the greater of (i) the amounts set forth above, or (ii) $1,000 per Vehicle leased under the CTG Schedule. The Credit shall secure the payment and performance of any and all of Covenant’s obligations to TFS, including without limitation all obligations under the Master Lease Agreement or any Schedule thereto held by TFS, whether now existing or hereafter arising (collectively, the “Leases”). Upon Covenant’s default under the Credit or any Lease held by TFS, TFS shall immediately be authorized to draw upon the Credit without further notice or justification.The Credit shall be for a term, and in form and substance, acceptable to TFS in all respects, shall not expire or be terminated earlier than the date on which all of the obligations of Covenant to TFS under the Leases shall expire; provided, however, that Covenant may provide TFS with one or more renewal Credits (each a “Renewal Credit”), and shall be issued by a state or national bank, acceptable to TFS in all respects, having capital in excess of Five Hundred Million Dollars ($500,000,000) (“Issuing Bank”).The Credit shall provide for sixty (60) days advance written notice to TFS from the Issuing Bank in the event of expiration, non-renewal, cancellation or termination (“collectively, “Termination”) of the Credit for any reason whatsoever. The following shall be deemed a default under the Credit and/or the Leases (“Default”): (i) the Termination of the Credit, by notice to TFS or otherwise, and Covenant’s failure to obtain a Renewal Credit from their revolving credit lender, upon the same or more favorable terms as determined by TFS in its sole discretion, as the Credit, at least sixty (60) days prior to such Termination of the Credit then in effect; (ii) Covenant’sfailure to furnish the Credit; (iii) the filing of a petition by or against Covenant under any bankruptcy, insolvency or similar laws; or (iv) an event of default occurring under any of the Leases. 55 Upon the occurrence of a Default, TFS shall have the right to draw on the Credit and to receive said monies therefrom, at TFS’ sole discretion, in a lump sum, or in several sums from time to time.TFS’ draw on the Credit shall not cause the Credit to Terminate to the extent that there is a balance remaining under the Credit. TFS’ rights and remedies with respect to the Credit (including, without limitation, the right to draw thereon), the Leases, the Guaranty or otherwise are cumulative and may be exercised singularly or concurrently. Neither any failure nor delay on the part of TFS to draw upon the Credit or to exercise any other rights or remedies shall operate as a waiver thereof, nor shall any single or partial exercise of any right or remedy preclude any other or further exercise thereof or of any other right or remedy howsoever arising.Under no circumstances shall TFS be deemed or construed to have waived its right to draw upon the Credit or to exercise any of its other rights or remedies unless such waiver is in writing and executed by a duly authorized representative of TFS.A waiver of any right or remedy on any one occasion shall not operate as a waiver of such right or remedy on any further occasion or as a waiver of any other right or remedy. 56 EXHIBIT I CORPORATE GUARANTY Date: October 28, 2010 Transport International Pool, Inc. 530 East Swedesford Road Wayne, PA 19087 To induce you to enter into, purchase or otherwise acquire, now or at any time hereafter, any promissory notes, security agreements, leases, and/or any other documents or instruments evidencing or relating to any lease, loan, extension of credit or other financial accommodation (collectively "Account Documents" and each an "Account Document") to or for the account of Covenant Transportation Group, Inc., a Nevada corporation, and any and all subsidiaries thereof, including without limitation the companies listed on Schedule A hereto (individually and collectively, the "Customer"), but without in any way binding you to do so, the undersigned companies, and each of them (individually and collectively, the “undersigned”), for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, do hereby jointly and severally guarantee to you, your successors and assigns, the due regular and punctual payment of any sum or sums of money which the Customer may owe to you now or at any time hereafter whether evidenced by an Account Document, on open account or otherwise (including without limitation all amounts due and to become due under the Master Lease Agreement dated as of April 15, 2003 between Covenant Transport, Inc. and you, and any and all existing and future Schedules thereto that are now or may hereafter be held by you, as the same may be renewed, extended, modified, amended or restated) (the “Master Lease Agreement”), and whether it represents principal interest, rent, the charges, indemnities, an original balance, an accelerated balance, liquidated damages, a balance reduced by partial payment, a deficiency after sale or other disposition of any leased vehicle, collateral or security, or any other type of sum of any kind whatsoever that the Customer may owe to you now or at any time hereafter, and does hereby further guarantee to you, your successors and assigns, the due, regular and punctual performance of any other duty or obligation of any kind or character whatsoever that the Customer may owe to you now or at any time hereafter (all such payment and performance obligations being collectively referred to as "Obligations").The undersigned does hereby further guarantee to pay upon demand all losses, costs, attorneys' fees and expenses which may be suffered by you by reason of Customer's default or default of the undersigned. This Guaranty is a guaranty of prompt payment and performance (and not merely a guaranty of collection). Nothing herein shall require you to first seek or exhaust any remedy against the Customer, its successors and assigns, or any other person obligated with respect to the Obligations, or to first foreclose, exhaust or otherwise proceed against any leased vehicles, collateral or security which may be given in connection with the Obligations, it is agreed that you may, upon any breach or default of the Customer, or at any time thereafter, make demand upon each or any of the undersigned and receive payment and performance of the Obligations, with or without notice or demand for payment or performance by the Customer, its successors or assigns, or any other person. Suit may be brought and maintained against each or any of the undersigned at your election, without joinder of the Customer, any of the other undersigned or any other person as parties thereto. The obligations of each signatory to this Guaranty shall be joint and several. 57 The undersigned agrees that its obligations under this Guaranty shall be primary, absolute, continuing and unconditional, irrespective of and unaffected by any of the following actions or circumstances (regardless of any notice to or consent of the undersigned): (a) the genuineness, validity, regularity and enforceability of the Account Documents or any other document; (b) any extension, renewal, amendment, change, waiver or other modification of the Account Documents or any other document; (c) the absence of, or delay in, any action to enforce the Account Documents, this Guaranty or any other documents; (d) your failure or delay in obtaining any other guaranty of the Obligations (including without limitation, your failure to obtain the signature of any other guarantor hereunder); (e) the release of, extension of time for payment or performance by, or any other indulgence granted to the Customer or any other person with respect to the Obligations by operation of law or otherwise; (f) the existence, value, condition, loss, subordination or release (with or without substitutions of or failure to have title to or perfect and maintain a security interest in, or the time, place and manner of any sale or other disposition of any leased vehicle, collateral or security given in connection with the Obligations, or any other impairment (whether intentional or negligent, by operation of law or otherwise) of the rights of the undersigned; (g) the Customer's voluntary or involuntary bankruptcy, assignment for the benefit of creditors, reorganization, or similar proceedings affecting the Customer or any of its assets; or (h) any other action or circumstances which might otherwise constitute a legal or equitable discharge or defense of a surety or guarantor. This Guaranty may be terminated upon delivery to you (at your address shown above) of a written termination notice from the undersigned. However, as to all Obligations (whether matured, unmatured, absolute, contingent or otherwise) incurred by the Customer prior to your receipt of such written termination notice (and regardless of any subsequent amendment, extension or other modification which may be made with respect to such Obligations), this Guaranty shall nevertheless continue and remain undischarged until all such Obligations are indefeasibly paid and performed in full. The undersigned agrees that this Guaranty shall remain in full force and effect or be reinstated (as the case may be) if at any time payment or performance of any of the Obligations (or any part thereof) is rescinded, reduced or must otherwise be restored or returned by you, all as though such payment or performance had not been made. If, by reason of any bankruptcy, insolvency or similar laws affecting the rights of creditors, you shall be prohibited from exercising any of your rights or remedies against the Customer or any other person or against any property, then, as between you and the undersigned, such prohibition shall be of no force and effect, and you shall have the right to make demand upon, and receive payment from, the undersigned of all amounts and other sums that would be due to you upon a default with respect to the Obligations. The undersigned covenants and agrees that (a) it will deliver or cause to be delivered to you:(1) complete consolidated financial statements, prepared in accordance with generally accepted accounting principles consistently applied ("GAAP"), of Covenant Transportation Group, Inc., a Nevada corporation ("Parent"), certified by a recognized firm of certified public accountants within one hundred twenty (120) days of the close of each fiscal year of Parent; and (2) complete copies of the quarterly, consolidated financial statements of Parent, certified by the chief financial or accounting officer of Parent, as applicable, within ninety (90) days of the close of each fiscal quarter of Parent; provided, however, that the delivery requirements set forth in this paragraph shall be deemed satisfied to the extent that the required financial statements are contained in documents filed with the Securities and Exchange Commission within the prescribed time frames; and (b) it will promptly execute and deliver to you such further documents, instruments and assurances and take such further action as you from time to time reasonably may request in order to carry out the intent and purpose of this Guaranty and to establish and protect the rights and remedies created or intended to be created in your favor hereunder. 58 The undersigned shall be deemed to be in default hereunder ("Default") if: (a) it shall fail to perform or observe in any material respect any covenant, condition or agreement to be performed or observed by it hereunder and such failure shall continue unremedied for a period of thirty (30) days after written notice thereof to the undersigned by you; or (b) it shall (1) be generally not paying its debts as they become due, (2) take action for the purpose of invoking the protection of any bankruptcy or insolvency law, or any such law is invoked against or with respect to it or its property, and such petition filed against it is not dismissed within sixty (60) days; or (c) there is an anticipatory repudiation of its obligations pursuant to this Guaranty; or (d) any certificate, statement, representation, warranty or audit contained herein or heretofore or hereafter furnished with respect to this Guaranty by or on behalf of the undersigned proving to have been false in any material respect at the time as of which the facts therein set forth were stated or certified, or having omitted any material contingent or unliquidated liability or claim against it; or (e) it shall be in default under any agreement with General Electric Company or any affiliate thereof, and the applicable grace period with respect thereto shall have expired; or (f) the corporate existence of the undersigned is terminated and its obligations in connection with this Guaranty are not assumed by a successor in interest reasonably satisfactory to you; or (g) it undergoes a change in controlling ownership, without obtaining your prior written consent, which shall not be unreasonably withheld. Upon a Default hereunder, you may, at your option, declare this Guaranty to be in default by written notice to the undersigned (without election of remedies), and at any time thereafter, may do any one or more of the following, all of which are hereby authorized by the undersigned: declare the Account Document to be in default and thereafter sue for and recover all liquidated damages, accelerated rentals and/or other sums otherwise recoverable from Customer thereunder; and/or sue for and recover all damages then or thereafter incurred by you as a result of such Default; and/or seek specific performance of the obligations of the undersigned hereunder. In addition, the undersigned shall be liable for all reasonable attorneys' fees and other costs and expenses incurred by reason of any Default or the exercise of your remedies hereunder and/or under the Account Document. No right or remedy referred to herein is intended to be exclusive, but each shall be cumulative, and shall be in addition to any other remedy referred to above or otherwise available at law or in equity, and may be exercised concurrently or separately from time to time. Notice of acceptance of this Guaranty and of any default by the Customer or any other person is hereby waived. Presentment, protest, demand, and notice of protest, demand and dishonor of any of the Obligations, and the exercise of possessory, collection or other remedies for the Obligations, are hereby waived. The undersigned warrants that it has adequate means to obtain from the Customer on a continuing basis financial data and other information regarding the Customer and is not relying upon you to provide any such data or other information.Without limiting the foregoing, notice of adverse change in the Customer's financial condition or of any other fact which might materially increase the risk of the undersigned is also waived. All settlements, compromises, accounts stated and agreed balances made in good faith between the Customer, its successors or assigns, and you shall be binding upon and shall not affect the liability of the undersigned. 59 Payment of all amounts now or hereafter owed to the undersigned by the Customer or any other obligor for any of the Obligations is hereby subordinated in right of payment to the indefeasible payment in full to you of all Obligations and is hereby assigned to you as security therefor. The undersigned hereby irrevocably and unconditionally waives and relinquishes all statutory, contractual, common law, equitable and all other claims against the Customer and any other obligor for any of the Obligations, any collateral therefor, or any other assets of the Customer or any such other obligor, for subrogation, reimbursement, exoneration, contribution, indemnification, setoff or other recourse in respect of sums paid or payable to you by the undersigned hereunder, and the undersigned hereby further irrevocably and unconditionally waives and relinquishes any and all other benefits which it might otherwise directly or indirectly receive or be entitled to receive by reason of any amounts paid by, or collected or due from it, the Customer or any other obligor for any of the Obligations, or realized from any of their respective assets. THE UNDERSIGNED HEREBY UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN US RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN US.The scope of this waiver is intended to be all encompassing of any and all disputes that may be filed in any court (including, without limitation, contract claims, tort claims, breach of duty claims, and all other common law and statutory claims). THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, OR ANY RELATED DOCUMENTS. In the event of litigation, this Guaranty may be filed as a written consent to a trial by the court without a jury. As used in this Guaranty, the word "person" shall include any individual, corporation, partnership, joint venture, association, joint-stock company, trust, unincorporated organization, or any government or any political subdivision thereof. This Guaranty is intended by the parties as a final expression of the guaranty of the undersigned and is also intended as a complete and exclusive statement of the terms thereof.No course of dealing, course of performance or trade usage, nor any paid evidence of any kind, shall be used to supplement or modify any of the terms hereof. There are no conditions to the full effectiveness of this Guaranty. This Guaranty and each of its provisions may only be waived, modified, varied, released, terminated or surrendered, in whole or in part, by a duly authorized written instrument signed by you. No failure by you to exercise your rights hereunder shall give rise to any estoppel against you, or excuse the undersigned from performing hereunder. Your waiver of any right to demand performance hereunder shall not be a waiver of any subsequent or other right to demand performance hereunder. This Guaranty shall bind the undersigned's successors and assigns and the benefits thereof shall extend to and include your successors and assigns.In the event of default hereunder, you may at any time inspect undersigned's records. 60 THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. The parties agree that any action or proceeding arising out of or relating to this Guaranty shall be commenced in the courts having situs in the Eastern District of Pennsylvania and Chester County, Pennsylvania. If any provisions of this Guaranty are in conflict with any applicable statute, rule or law, then such provisions shall be deemed null and void to the extent that they may conflict therewith, but without invalidating any other provisions hereof. All notices required to be given hereunder shall be deemed adequately given if sent by certified mail to the addressee at its address stated herein, or at such other place as such addressee may have designated in writing. Any provision of this Guaranty which is prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction. Each signatory on behalf of a corporate guarantor warrants that he or she had authority to sign on behalf of such corporation and by so signing, to bind said guarantor corporation hereunder. 61 IN WITNESS WHEREOF, this Corporate Guaranty is executed the day and year above written. Attest: /s/ R.H. Lovin, Jr. Covenant Transportation Group, Inc., a Nevada corporation By: /s/ M. David Hughes Secretary/Assistant Secretary Name: M. David Hughes Title: Senior Vice President Address: 400 Birmingham Highway Chattanooga, Tennessee 37419 Attest: /s/ R.H. Lovin, Jr. Covenant Transport, Inc., a Tennessee corporation By: /s/ M. David Hughes Secretary/Assistant Secretary Name: M. David Hughes Title: Senior Vice President Address: 400 Birmingham Highway Chattanooga, Tennessee 37419 Attest: /s/ R.H. Lovin, Jr. CTG Leasing Company, a Nevada corporation By: /s/ M. David Hughes Secretary/Assistant Secretary Name: M. David Hughes Title: Vice President Address: 400 Birmingham Highway Chattanooga, Tennessee 37419 62 Attest: /s/R.H. Lovin, Jr. Star Transportation, Inc., a Tennessee corporation By: /s/ M. David Hughes Secretary/Assistant Secretary Name: M. David Hughes Title: Vice President Address: 400 Birmingham Highway Chattanooga, Tennessee 37419 Attest: /s/ R.H. Lovin, Jr. Covenant Asset Management, Inc., a Nevada corporation By: /s/ M. David Hughes Secretary/Assistant Secretary Name: M. David Hughes Title: Treasurer Address: 400 Birmingham Highway Chattanooga, Tennessee 37419 Attest: /s/ R.H. Lovin, Jr. Southern Refrigerated Transport, Inc., an Arkansas corporation By: /s/ M. David Hughes Secretary/Assistant Secretary Name: M. David Hughes Title: Senior Vice President Address: 400 Birmingham Highway Chattanooga, Tennessee 37419 63 SCHEDULE A Customer Companies Companies State of Incorporation Covenant Transportation Group, Inc. Nevada Covenant Transport, Inc. Tennessee Southern Refrigerated Transport, Inc. Arkansas Star Transportation, Inc. Tennessee Covenant Asset Management, Inc. Nevada CTG Leasing Company Nevada 64 Back to Form 10-K
